 

Exhibit 10.1

 

200 CAMBRIDGEPARK DRIVE
CAMBRIDGE, MASSACHUSETTS

 

LEASE SUMMARY SHEET

 

Execution Date:   November 7, 2014       Tenant:   Enumeral Biomedical Holdings,
Inc., a Delaware corporation       Tenant’s Mailing Address Prior to Occupancy:
 

Enumeral Biomedical Holdings, Inc.

One Kendall Square

Building 400, 4th Floor

Cambridge, MA 02139

      Landlord:   King 200 CPD LLC, a Delaware limited liability company      
Building:   200 CambridgePark Drive, Cambridge, Massachusetts.  The Building
consists of approximately 221,844 rentable square feet.  The land on which the
Building is located (the “Land”) is more particularly described in Exhibit 2
attached hereto and made a part hereof (such land, together with the Building,
are hereinafter collectively referred to as the “Property”).       Premises:  
Approximately 16,825 rentable square feet of space comprising: (i) approximately
16,618 rentable square feet of space on the second (2nd) floor of the Building,
as more particularly shown as hatched, highlighted or outlined on the plan
attached hereto as Exhibit 1 and made a part hereof; and (ii) 207 rentable
square feet on the garage level of the Building, in the location shown on sheet
2 of the plan attached hereto as Exhibit 1-1 and made a part hereof (Exhibit 1
and Exhibit 1-1, collectively, the “Lease Plans”).  Landlord and Tenant
stipulate and agree that the Rentable Square Footage of the Building and the
Rentable Square Footage of the Premises are correct and shall not be remeasured.
      Term Commencement Date:   The earlier of: (i) Substantial Completion of
Landlord’s Work (defined below), or (ii) the date that Tenant first commences to
use the Premises, or any portion thereof, for use as permitted pursuant to the
provisions of this Lease.  The parties hereby agree that the installation by
Tenant of its furniture, fixtures and equipment shall not, for the purposes of
the definition of the Term Commencement Date, be deemed to be use of the
Premises as permitted pursuant to the provisions of this Lease.  It is estimated
that the Term Commencement Date will occur on or about March 15, 2015
(“Estimated Term Commencement Date”).       Expiration Date:   The date that is
five (5) years after the Term Commencement Date, except that if the Term
Commencement Date does not occur on the first day of a calendar month, then the
Expiration Date shall be the last day of the calendar month in which the fifth
anniversary of the term Commencement Date occurs.

 

1

 

 

Permitted Uses:   Subject to Legal Requirements, general office, research,
development and laboratory use, and other ancillary uses related to the
foregoing.   

 

Base Rent:  LEASE YEAR1   ANNUAL BASE RENT   MONTHLY PAYMENT     1  
$715,062.50   $59,588.54      2   $736,598.50   $61,383.21      3  
$758,639.25   $63,219.94      4   $781,353.00   $65,112.75      5  
$804,739.75   $67,061.65 

 

Operating Costs and Taxes:   See Sections 5.2 and 5.3       Tenant’s Share:   A
fraction, the numerator of which is the number of rentable square feet in the
Premises (i.e., 16,825 rsf) and the denominator of which is the number of
rentable square feet in the Building (i.e. 221,844 rsf).  As of the Execution
Date, Tenant’s Share is 7.6%.       Security Deposit/ Letter of Credit:   Five
Hundred Twenty-Nine Thousand Six Hundred Ninety-Eight and 78/100 ($529,698.78)
Dollars, subject to reduction as set forth in Section 7.

 

EXHIBIT 1 LEASE PLAN-SECOND FLOOR EXHIBIT 1-1 LEASE PLAN-GARAGE LEVEL EXHIBIT 2
LEGAL DESCRIPTION EXHIBIT 3 LANDLORD’S WORK EXHIBIT 3-1 LANDLORD/TENANT
RESPONSIBILITIES MATRIX EXHIBIT 4 INTENTIONALLY OMITTED EXHIBIT 5 FORM OF LETTER
OF CREDIT EXHIBIT 6 LANDLORD’S SERVICES EXHIBIT 7 TENANT’S HAZARDOUS MATERIALS
EXHIBIT 8 RULES AND REGULATIONS EXHIBIT 9 TENANT WORK INSURANCE SCHEDULE

 



 

1 For the purposes of this Lease, the first “Lease Year” shall be defined as the
period commencing as of the Term Commencement Date and ending on the last day of
the month in which the first (1st) anniversary of the Term Commencement Date
occurs; provided, however, that if the Term Commencement Date occurs on the
first day of a calendar month, then the first Lease Year shall expire on the day
immediately preceding the first (1st) anniversary of the Term Commencement Date.
Thereafter, “Lease Year” shall be defined as any subsequent twelve (12) month
period during the term of this Lease.

 

2

 

 

table of contents

 

 

1. LEASE GRANT; TERM; APPURTENANT RIGHTS; EXCLUSIONS 1 1.1 Lease Grant 1 1.2
Intentionally omitted. 1 1.3 Appurtenant Rights. 1 1.4 Tenant’s Access. 2 1.5 No
recording // Notice of Lease 3 1.6 Exclusions 4 2. RIGHTS RESERVED TO LANDLORD 4
2.1 Additions and Alterations 4 2.2 Additions to the Property. 4 2.3 Name and
Address of Building 5 2.4 Landlord’s Access 5 2.5 Pipes, Ducts and Conduits 6
2.6 Minimize Interference 6 3. CONDITION OF PREMISES; CONSTRUCTION. 6 3.1
Condition of Premises 6 3.2 Landlord’s Work 6 3.3 Punchlist Items 8 3.4 Tenant’s
Work. 8 3.5 Intentionally omitted. 8 4. USE OF PREMISES 8 4.1 Permitted Uses 8
4.2 Prohibited Uses. 9 4.3 Transportation of Animals.  Intentionally Omitted. 9
4.4 Chemical Safety Program 9 4.5 Parking and Traffic Demand Management Plan 10
4.6 Vivarium.  Intentionally Omitted. 10 5. RENT; ADDITIONAL RENT 10 5.1 Base
Rent 10 5.2 Operating Costs. 10 5.3 Taxes. 13 5.4 Late Payments. 14 5.5 No
Offset; Independent Covenants; Waiver 15 5.6 Survival 16 6. GUARANTY. 16 7.
LETTER OF CREDIT 16 7.1 Amount 16 7.2 Application of Proceeds of Letter of
Credit 17 7.3 Transfer of Letter of Credit 17 7.4 Cash Proceeds of Letter of
Credit 17 7.5 Return of Security Deposit or Letter of Credit 17 8. intentionally
omitted. 18 9. UTILITIES, LANDLORD’S SERVICES 18 9.1 Electricity 18 9.2 Water 18

 

i

 

 

9.3 Gas 19 9.4 Other Utilities 19 9.5 Interruption or Curtailment of Utilities
19 9.6 Landlord’s Services 19 10. MAINTENANCE AND REPAIRS 20 10.1 Maintenance
and Repairs by Tenant 20 10.2 Maintenance and Repairs by Landlord 20 10.3
Accidents to Sanitary and Other Systems 20 10.4 Floor Load—Heavy Equipment 20
10.5 Premises Cleaning 21 10.6 Pest Control 21 11. ALTERATIONS AND IMPROVEMENTS
BY TENANT 22 11.1 Landlord’s Consent Required 22 11.2 After-Hours 23 11.3
Harmonious Relations 23 11.4 Liens 23 11.5 General Requirements 23 12. SIGNAGE
24 12.1 Restrictions 24 12.2 Building Directory 24 13. ASSIGNMENT, MORTGAGING
AND SUBLETTING 24 13.1 Landlord’s Consent Required 24 13.2 Landlord’s Recapture
Right 25 13.3 Standard of Consent to Transfer 25 13.4 Listing Confers no Rights
25 13.5 Profits In Connection with Transfers 25 13.6 Prohibited Transfers 25
13.7 Exceptions to Requirement for Consent 26 14. INSURANCE; INDEMNIFICATION;
EXCULPATION 26 14.1 Tenant’s Insurance. 26 14.2 Tenant Indemnification 27 14.3
Property of Tenant 28 14.4 Limitation of Landlord’s Liability for Damage or
Injury 28 14.5 Waiver of Subrogation; Mutual Release 29 14.6 Tenant’s
Acts—Effect on Insurance 29 14.7 Landlord Indemnity. 29 14.8 Radioactive
Materials. 29 15. CASUALTY; TAKING 30 15.1 Damage 30 15.2 Termination Rights. 31
15.3 Taking for Temporary Use 32 15.4 Disposition of Awards 32 16. ESTOPPEL
CERTIFICATE. 32 17. HAZARDOUS MATERIALS 33 17.1 Prohibition 33 17.2
Environmental Laws 33

 

ii

 

 

17.3 Hazardous Material Defined 33 17.4 Testing 34 17.5 Indemnity; Remediation.
34 17.6 Disclosures 35 17.7 Removal 36 17.8 Landlord Obligations with respect to
Hazardous Materials. 36 18. RULES AND REGULATIONS. 36 18.1 Rules and Regulations
36 18.2 Energy Conservation 36 18.3 Recycling 36 19. LAWS AND PERMITS. 37 19.1
Legal Requirements 37 20. DEFAULT 38 20.1 Events of Default 38 20.2 Remedies 39
20.3 Damages - Termination 40 20.4 Landlord’s Self-Help; Fees and Expenses 41
20.5 Waiver of Redemption, Statutory Notice and Grace Periods 41 20.6 Landlord’s
Remedies Not Exclusive 42 20.7 No Waiver 42 20.8 Restrictions on Tenant’s Rights
42 20.9 Landlord Default 42 21. SURRENDER; ABANDONED PROPERTY; HOLD-OVER 43 21.1
Surrender 43 21.2 Abandoned Property 44 21.3 Holdover 44 21.4 Warranties 45 22.
MORTGAGEE RIGHTS 45 22.1 Subordination 45 22.2 Notices 45 22.3 Mortgagee Consent
45 22.4 Mortgagee Liability 45 23. QUIET ENJOYMENT. 46 24. NOTICES. 46 25.
MISCELLANEOUS 47 25.1 Separability 47 25.2 Captions 47 25.3 Broker 47 25.4
Entire Agreement 47 25.5 Governing Law 47 25.6 Representation of Authority 47
25.7 Expenses Incurred by Landlord Upon Tenant Requests 48 25.8 Survival 48 25.9
Limitation of Liability 48 25.10 Binding Effect 48 25.11 Landlord Obligations
upon Transfer 48

 

iii

 

 

25.12 No Grant of Interest 48 25.13 Financial Information 49 25.14 OFAC
Certificate and Indemnity 49 25.15 Confidentiality 49

 

iv

 

 

THIS INDENTURE OF LEASE (this “Lease”) is hereby made and entered into on the
Execution Date by and between Landlord and Tenant.

 

Each reference in this Lease to any of the terms and titles contained in any
Exhibit attached to this Lease shall be deemed and construed to incorporate the
data stated under that term or title in such Exhibit. All capitalized terms not
otherwise defined herein shall have the meanings ascribed to them as set forth
in the Lease Summary Sheet which is attached hereto and incorporated herein by
reference.

 

1.          LEASE GRANT; TERM; APPURTENANT RIGHTS; EXCLUSIONS

 

1.1           Lease Grant. Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, the Premises upon and subject to terms and conditions of
this Lease, for a term of years commencing on the Term Commencement Date and,
unless earlier terminated or extended pursuant to the terms hereof, ending on
the Expiration Date (the “Initial Term”; the Initial Term and any duly exercised
Extension Terms are hereinafter collectively referred to as the “Term”).

 

1.2           Intentionally omitted.

 

1.3           Appurtenant Rights.

 

(a)          Common Areas. Subject to the terms of this Lease and the Rules and
Regulations (hereinafter defined), Tenant shall have, as appurtenant to the
Premises, rights to use in common with others entitled thereto, the following
areas (such areas are hereinafter referred to as the “Common Areas”): (i) the
common loading docks, hallways, lobby, and elevator of the Building serving the
Premises, (ii) the common lavatories located on the floor(s) on which the
Premises are located, (iii) common walkways and driveways necessary for access
to the Building, and (iv) other areas and facilities designated by Landlord from
time to time for the common use of tenants of the Building; and no other
appurtenant rights or easements.

 

(a)          Parking. During the Term:

 

(i)          Landlord shall, subject to the terms hereof (including, without
limitation, the PTDM, as defined in Section 4.5), make available up to: (x)
three (3) parking spaces (“Garage Parking Spaces”) in the garage serving the
Property, and (y) twenty (20) surface parking spaces (“Surface Parking Spaces”)
in the surface parking area serving the Property for Tenant’s use in the parking
areas (“Property Parking Area”) which are located at 200 Cambridge Park Drive
without any fee or charge (except that costs of maintenance and repair of the
parking areas shall be included in Operating Costs).

 

PAGE 1

 

 

(ii)         Landlord is the holder of a permanent easement that permits
Landlord to park in 110 parking spaces on properties in the vicinity of the
Property. Subject to applicable laws and regulations and the terms of the
Easement, Tenant shall have the right to use eight (8) parking spaces (“Easement
Parking Spaces”) available for use by Landlord pursuant to the Easement. The
number of Garage Parking Spaces, Surface Parking Spaces, and Easement Parking
Spaces, available for use by Tenant, from time to time pursuant to the
provisions of this Lease, or as otherwise permitted by Landlord, are hereinafter
referred to collectively as the “Parking Spaces.”

 

(iii)        In addition to Tenant’s rights to use the Property Parking Spaces
and Easement Parking Spaces, Tenant’s business invitees shall have the right to
park in the visitor parking spaces (“Visitor Parking Spaces”) located in the
parking areas on the Land, to the extent available on a first-come, first served
basis. Landlord shall have the right, from time to time, to relocate the Visitor
Parking Spaces to other locations on the Property Parking Area and to change the
number of the Visitor Parking Spaces.

 

(b)          Tenant shall have no right to hypothecate or encumber the Parking
Spaces, and shall not sublet, assign, or otherwise transfer the Parking Spaces
other than to employees of Tenant occupying the Premises or to a Successor
(hereinafter defined), an Affiliated Entity (hereinafter defined) or a
transferee pursuant to an approved Transfer under Section 13 of this Lease.
Subject to Landlord’s right to reserve parking for other tenants of the
Building, said Parking Spaces will be on an unassigned, non-reserved basis, and
shall be subject to such reasonable rules and regulations as may be in effect
for the use of the parking areas from time to time. Reserved and handicap
parking spaces must be honored.

 

(c)          Cafeteria. During the Term, Tenant, its employees, contractors, and
visitors shall have the right to use in common with others the cafeteria located
in the Building for so long as Landlord shall operate the cafeteria (the
“Cafeteria”), provided that such parties shall be responsible for payment of all
charges for meals and other items purchased at such cafeteria. A third party
provider currently operates the cafeteria. Any amounts paid to such third party
provider in excess of the net revenues derived from the operation of the
cafeteria shall be included in Operating Costs, as shall all costs of cleaning,
maintaining, and repairing the cafeteria.

 

(d)          Fitness Center. During the Term Tenant’s employees shall have
access to and the right to use the fitness center (the “Fitness Center”) located
in the Building so long as it is operational. The use of the Fitness Center by
Tenant’s employees shall be subject to compliance with the other provisions of
this Section 1.3(d). Landlord shall have the right to require that Tenant’s
employees sign customary waivers of claims and comply with all safety and other
procedures applicable to use of the Fitness Center. The Fitness Center is
unattended. All costs of cleaning, maintaining, and repairing the Fitness Center
shall be included in Operating Costs.

 

1.4           Tenant’s Access.

 

(a)          From and after the Term Commencement Date and until the end of the
Term, Tenant shall have access to the Premises twenty-four (24) hours a day,
seven (7) days a week, subject to Legal Requirements, the Rules and Regulations,
the terms of this Lease and matters of record.

 

PAGE 2

 

 

(b)          With Landlord’s approval (which approval shall not be unreasonably
withheld), Tenant shall, subject to the provisions of this Section 1.4(b), have
the right to access the Premises on or after the date that is thirty (30) days
prior to the Term Commencement Date, for purposes reasonably related to the
installation of Tenant’s cabling and wiring, the installation of furniture, the
performance of any Initial Tenant Work (as defined in Section 3.4), and the
qualifying and commissioning of equipment, provided that such entry: (i) shall
only be permitted so long as Tenant does not interfere with the performance of
Landlord’s Work, (ii) shall be at Tenant’s sole risk, and (iii) may only be made
in accordance with, and subject to, the provisions of the Lease (including,
without limitation, Section 11), except that Tenant shall have no obligation to
pay Fixed Rent, Operating Expenses or Taxes during such entry. In the event that
Tenant makes such early entry into the Premises, Tenant shall take necessary
reasonable measures to ensure that Tenant’s contractors cooperate in all
commercially reasonable ways with Landlord’s contractors to avoid any delay in
either Landlord’s Work or any conflict with the performance of Landlord’s Work,
Tenant acknowledging that in the case of conflict, the performance of Landlord’s
Work shall have priority. Tenant shall, prior to the first entry to the Premises
pursuant to this Section 1.4(b), provide Landlord with certificates of insurance
evidencing that the insurance required in Section 14 hereof is in full force and
effect and covering any person or entity entering the Building. Tenant shall
defend, indemnify and hold the Landlord Parties (hereinafter defined) harmless
from and against any and all Claims (hereinafter defined) for injury to persons
or property resulting from or relating to Tenant’s access to and use of the
Premises prior to the Term Commencement Date as provided under this Section
1.4(b). Tenant shall coordinate any access to the Premises prior to the Term
Commencement Date with Landlord’s property manager. If Tenant desires to perform
any leasehold improvements in the Premises or the Building prior to the final
completion of Landlord’s Work, other than the installation of furniture,
fixtures and equipment and cabling and wiring, Tenant shall be required to
engage Landlord’s contractor to perform such work. If the exercise of Tenant’s
rights under this Section 1.4(b) results in a delay to Landlord’s Work, the same
shall constitute a Tenant Delay (as said term is defined in Section 3.2 hereof).

 

1.5           No recording // Notice of Lease. Neither party shall record this
Lease. Tenant shall not record a memorandum of this Lease and/or a notice of
this Lease. Notwithstanding the foregoing, if the Initial Term plus any
Extension Term(s) exceed in the aggregate seven (7) years, Landlord agrees to
join in the execution, in recordable form, of a statutory notice of lease and/or
written declaration in which shall be stated the Term Commencement Date, the
Term Commencement Date, the number and length of the Extension Term(s) and the
Expiration Date, which notice of lease may be recorded by Tenant with the
Middlesex South Registry of Deeds and/or filed with the Middlesex South Registry
District of the Land Court, as appropriate (alternatively and collectively, the
“Registry”) at Tenant’s sole cost and expense. If a notice of lease was
previously recorded with the Registry, upon the expiration or earlier
termination of this Lease, Landlord shall deliver to Tenant a notice of
termination of lease and Tenant shall promptly execute, acknowledge, and deliver
the same (together with any other instrument(s) that may be necessary in order
to record and/or file same with the Registry) to Landlord for Landlord’s
execution and recordation with the Registry, which obligation shall survive the
expiration or earlier termination of the Lease.

 

PAGE 3

 

 

1.6           Exclusions. The following are expressly excluded from the Premises
and reserved to Landlord: all the perimeter walls of the Premises (except the
inner surfaces thereof), the Common Areas, and any space in or adjacent to the
Premises used for shafts, stacks, pipes, conduits, wires and appurtenant
fixtures, fan rooms, ducts, electric or other utilities, sinks or other Building
facilities, and the use of all of the foregoing, except as expressly permitted
pursuant to Section 1.3(a) above.

 

2.          RIGHTS RESERVED TO LANDLORD

 

2.1           Additions and Alterations. Landlord reserves the right, at any
time and from time to time, to make such changes, alterations, additions,
improvements, repairs or replacements in or to the Property (including the
Premises but, with respect to the Premises, only for purposes of repairs,
maintenance, replacements and the exercise of any other rights expressly
reserved to Landlord herein) and the fixtures and equipment therein, as well as
in or to the street entrances and/or the Common Areas, as it may deem necessary
or desirable, provided, however, that there be no material obstruction of
permanent access to, or material interference with the use and enjoyment of, the
Premises by Tenant. Subject to the foregoing, Landlord expressly reserves the
right to temporarily close all, or any portion, of the Common Areas for the
purpose of making repairs or changes thereto.

 

2.2           Additions to the Property.

 

(a)          Landlord may at any time or from time to time (i) construct
additional improvements and related site improvements (collectively, “Future
Development”) in all or any part of the Property and/or (ii) change the location
or arrangement of any improvement outside the Building in or on the Property or
all or any part of the Common Areas, or add or deduct any land to or from the
Property; provided that there shall be no material increase in Tenant’s
obligations or material interference with Tenant’s rights under this Lease in
connection with the exercise of the foregoing reserved rights.

 

(b)          Landlord and Tenant each hereby acknowledges and agrees that, in
connection with any Future Development, (i) Landlord shall have the right to
subject the Land and the improvements located now or in the future located
thereon to a commercial condominium regime (“Condominium”) on terms and
conditions consistent with first class office and laboratory buildings; (ii)
upon Landlord’s request in connection with the recording of the Master Deed for
the Condominium and the Unit Deed for the Building, Tenant shall execute a
reasonable instrument in recordable form making this Lease subject and
subordinate to the Master Deed and other documents evidencing the Condominium
(collectively, the “Condo Documents”) provided that such Condo Documents
continue to provide Tenant with all of the rights and obligations contained in
this Lease (e.g. the appurtenant right to use all Common Areas) and the Condo
Documents comply with the provisions of this Section 2.2; (iii) Landlord shall
have the right to enter into, and subject the Property to the terms and
conditions of, a reciprocal easement agreement with any one or more of the
neighboring property owners in order to create a commercial campus-like setting
(“REA”) provided that such REA continues to provide Tenant with all of the
rights and obligations contained in this Lease as of the Execution Date (e.g.
the appurtenant right to use all Common Areas) and the REA complies with the
provisions of this Section 2.2; (iv) Landlord shall submit to Tenant for
Tenant’s approval drafts of the Condo Documents and the REA (and any amendments
thereto) prior to their execution; (v) Tenant shall have the right to notify
Landlord within twenty (20) days after receipt of the draft Condo Documents
and/or REA (or any amendments thereto) of Tenant’s objection(s) thereto, but
only to the extent such draft(s) (A) materially adversely affect Tenant’s use
of, or access to, the Premises, (B) materially adversely affect the operation of
Tenant’s business from the Premises in accordance with the terms of this Lease,
or Tenant’s rights under and pursuant to the terms of this Lease, including
without limitation Tenant’s rights with respect to the Common Areas, and/or (C)
result in any increase in Tenant’s payment or other obligations under this Lease
in more than a de minimis manner; (vi) upon Landlord’s request in connection
with the recording of the REA, Tenant shall execute a commercially reasonable
instrument in recordable form making this Lease subject and subordinate to the
REA; (vii) Landlord shall have the right to subdivide the Property so long as
Tenant continues to have all of the rights and obligations contained in this
Lease (e.g. the appurtenant right to use all Common Areas); and (vii) Tenant
shall execute such reasonable documents (which may be in recordable form)
evidencing the foregoing promptly upon Landlord’s request.

 

PAGE 4

 

 

(c)          In case any excavation shall be made for building or improvements
or for any other purpose upon the land adjacent to or near the Demised Premises,
Tenant will afford without charge to Landlord, or the person or persons, firms
or corporations causing or making such excavation, license to enter upon the
Demised Premises for the purpose of doing such work as Landlord or such person
or persons, firms or corporation shall deem to be necessary to preserve the
walls or structures of the building from injury, and to protect the building by
proper securing of foundations.

 

2.3           Name and Address of Building. Landlord reserves the right at any
time and from time to time to change the name or address of the Building and/or
the Property, provided Landlord gives Tenant at least three (3) months’ prior
written notice thereof.

 

2.4           Landlord’s Access. Subject to the terms hereof, Tenant shall (a)
upon reasonable advance notice, which may be oral (except that no notice shall
be required in emergency situations), permit Landlord and any holder of a
Mortgage (hereinafter defined) (each such holder, a “Mortgagee”), and the
agents, representatives, employees and contractors of each of them, to have
reasonable access to the Premises at all reasonable hours for the purposes of
inspection, making repairs, replacements or improvements in or to the Premises
or the Building or equipment therein (including, without limitation, sanitary,
electrical, heating, air conditioning or other systems), complying with all
applicable laws, ordinances, rules, regulations, statutes, by-laws, court
decisions and orders and requirements of all public authorities (collectively,
“Legal Requirements”), or exercising any right reserved to Landlord under this
Lease (including without limitation the right to take upon or through, or to
keep and store within the Premises all necessary materials, tools and
equipment); (b) permit Landlord and its agents and employees, at reasonable
times, upon reasonable advance notice, to show the Premises during normal
business hours (i.e. Monday – Friday 8 A.M. - 6 P.M., Saturday 8 A.M. – 1 P.M.,
excluding holidays) to any prospective Mortgagee or purchaser of the Building
and/or the Property or of the interest of Landlord therein, and, during the last
twelve (12) months of the Term or at any time after the occurrence of an Event
of Default, prospective tenants; and (c) upon reasonable prior written notice
from Landlord, permit Landlord and its agents, at Landlord’s sole cost and
expense, to perform environmental audits, environmental site investigations and
environmental site assessments (“Site Assessments”) in, on, under and at the
Premises and the Land, it being understood that Landlord shall repair any damage
arising as a result of the Site Assessments, and such Site Assessments may
include both above and below the ground testing and such other tests as may be
necessary or appropriate to conduct the Site Assessments. In addition, to the
extent that it is necessary to enter the Premises in order to access any area
that serves any portion of the Building outside the Premises, then Tenant shall,
upon as much advance notice as is practical under the circumstances, and in any
event at least twenty-four (24) hours’ prior written notice (except that no
notice shall be required in emergency situations), permit contractors engaged by
other occupants of the Building to pass through the Premises in order to access
such areas but only if accompanied by a representative of Landlord. The parties
agree and acknowledge that, despite reasonable and customary precautions (which
Landlord agrees it shall exercise), any property or equipment in the Premises of
a delicate, fragile or vulnerable nature may nevertheless be damaged in the
course of performing Landlord’s obligations. Accordingly, Tenant shall take
reasonable protective precautions with unusually fragile, vulnerable or
sensitive property and equipment.

 

PAGE 5

 

 

2.5           Pipes, Ducts and Conduits. Tenant shall permit Landlord to erect,
use, maintain and relocate pipes, ducts and conduits in and through the
Premises, provided the same do not materially reduce the floor area or
materially adversely affect the appearance thereof.

 

2.6           Minimize Interference. Except in the event of an emergency,
Landlord shall use commercially reasonable efforts to minimize any interference
with Tenant’s business operations and use and occupancy of the Premises in
connection with the exercise any of the foregoing rights under this Section 2.

 

3.          CONDITION OF PREMISES; CONSTRUCTION.

 

3.1           Condition of Premises. Except for Landlord’s obligation to perform
Landlord’s Work (hereinafter defined) and any warranties or representations made
by Landlord which are expressly set forth in this Lease, Tenant acknowledges and
agrees that Tenant is leasing the Premises in their “AS IS,” “WHERE IS”
condition and with all faults on the Execution Date, without representations or
warranties, express or implied, in fact or by law, of any kind, and without
recourse to Landlord.

 

3.2           Landlord’s Work. Subject to delays due to Force Majeure, as
defined in Section 25.16 hereof, and subject to any act or omission by Tenant
and/or Tenant’s agents, servants, employees, consultants, contractors,
subcontractors, licensees and/or subtenants (collectively with Tenant, the
“Tenant Parties”) which causes an actual delay in the performance of Landlord's
Work, Landlord, at Landlord’s sole cost and expense, shall: (i) perform the work
(“Landlord’s Work”) more particularly described in Exhibit 3 attached hereto and
in accordance with the Landlord/Tenant Responsibilities Matrix attached hereto
as Exhibit 3-1, and (ii) use diligent efforts to substantially complete
Landlord’s Work on or before the Estimated Term Commencement Date set forth on
the Lease Summary Sheet. However, except as set forth in Section 3.2(d) below:
(i) Tenant’s sole remedy in the event of any delay in the Landlord Work shall be
a delay in Term Commencement Date, to the extent herein provided, (ii) Tenant
shall have no claim or rights against Landlord, and Landlord shall have no
liability or obligation to Tenant in the event of delay in Landlord’s Work, and
(iii) no delay in Landlord’s Work shall have any effect on the parties rights or
obligations under this Lease.

 

PAGE 6

 

 

(a)          “Tenant Delay” shall mean any act or omission by any of the Tenant
Parties which causes an actual delay in the performance of Landlord’s Work.
Notwithstanding the foregoing, in no event shall any act or omission be deemed
to be a Tenant Delay until and unless Landlord has given Tenant written notice
(the “Tenant Delay Notice”) advising Tenant (i) that a Tenant Delay is
occurring, and (ii) of the basis on which Landlord has determined that a Tenant
Delay is occurring. No period of time prior to the time that Tenant receives a
Tenant Delay Notice shall be included in the period of time charged to Tenant
pursuant to such Tenant Delay Notice.

 

(b)          “Substantially complete,” when referring to Landlord’s Work, shall
mean that Landlord has delivered to Tenant: (i) a certificate of substantial
completion from Landlord’s architect stating that Landlord’s Work is
substantially complete, and (ii) a certificate of occupancy (which may be a
temporary certificate of occupancy) relating to the Premises, except to the
extent that such certificate of occupancy cannot be obtained by reason of the
failure of Tenant to perform Initial Tenant Work or to install or make
operational its modular furniture or telecommunications equipment. With respect
to any portion of Landlord’s Work not performed within the Premises,
“substantially completed” shall mean that no incomplete portion of Landlord’s
Work prevents the issuance of a certificate of occupancy for the Premises.
Notwithstanding anything to the contrary herein contained, if Landlord’s Work is
delayed by reason of any Tenant Delays, then Landlord’s Work shall be deemed to
be “substantially complete” as of the date that Landlord would have achieved
substantial completion of Landlord’s Work but for such Tenant Delays.

 

(c)          Warranty.         Subject to the terms of this Section 3.2(c),
Landlord warrants that the materials and workmanship comprising Landlord’s Work
will comply with: (i) Legal Requirements, and (ii) be free from defects or
deficiencies. Any portion of Landlord’s Work not conforming to the previous
sentence may be considered defective. Landlord’s warranty excludes remedy for
damage caused by abuse by any of the Tenant Parties or modifications not made by
Landlord or any Landlord Parties or improper or insufficient maintenance by
Tenant, it being understood and agreed that normal wear and tear and normal
usage are not deemed defects or deficiencies. Landlord agrees that it shall,
without cost to Tenant, correct any portion of Landlord’s Work which is found to
be defective promptly following the date that Tenant gives Landlord written
notice (a “Defect Notice”) of such defective condition, provided that the Defect
Notice is delivered to Landlord on or before the date (the “Warranty Expiration
Date”) that is three hundred sixty (360) days following the substantial
completion of the applicable phase of Landlord’s Work, time being of the
essence, it being understood and agreed that there shall be a separate Warranty
Expiration Date for each phase of Landlord’s Work. The cost of repairing such
defective work shall not be included in Operating Costs. Landlord’s obligations
under this Section 3.2(c) shall expire on the Warranty Expiration Date and be of
no further force and effect except with respect to any defects or deficiencies
in Landlord’s Work disclosed in any Defect Notice delivered before the Warranty
Expiration Date. Nothing in this Section 3.2(c) shall be deemed to limit
Landlord’s obligations for maintenance and repair in accordance with Section
10.2 of the Lease.

 

PAGE 7

 

 

(d)          Tenant Remedy in the Event of a Delay in the Term Commencement
Date. If the Term Commencement Date does not occur on or before the Outside Rent
Credit Date (defined below), then Tenant shall be entitled to a credit against
Tenant’s obligation to pay Base Rent following the Commencement Date equal to
$1,986.28 for each day between the Outside Rent Credit Date and the Term
Commencement Date.  The “Outside Rent Credit Date” shall mean 30 days after the
Estimated Term Commencement Date, provided, however, that the Outside Rent
Credit Date shall be extended by the length of any delays in Landlord’s Work
arising from Force Majeure (as defined in Section 25.16).

 

3.3           Punchlist Items. Promptly following substantial completion of
Landlord’s Work, Landlord shall provide Tenant with a punchlist prepared by
Landlord’s architect (the “Punchlist”) incorporating those items jointly
identified by Landlord and Tenant during their joint inspection of Landlord’s
Work, of outstanding items which (x) need to be performed to complete Landlord’s
Work, (y) do not individually or in the aggregate materially adversely affect
the use and occupancy of the Premises for the normal conduct of the Permitted
Uses or Tenant’s rights hereunder with respect to the Common Areas (the
“Punchlist Items”). Promptly after substantial completion of each phase of
Landlord’s Work, Landlord and Tenant shall jointly inspect the Premises. Subject
to Force Majeure, as defined in Section 25.16 and Tenant Delays, Landlord shall
complete all Punchlist Items located within the Premises on or before the date
sixty (60) days after the date of the applicable Punchlist, and (B) Punchlist
Items located outside of the Premises, or on or before the date ninety (90) days
after the date of the applicable punchlist, provided that Tenant reasonably
cooperates in connection with the completion of such Punchlist Items.

 

3.4           Tenant’s Work.

 

All Alterations (as defined in Section 11) made by Tenant shall be performed at
Tenant’s sole cost and expense, and shall be performed in accordance with the
provisions of this Lease (including, without limitation, Section 11). The
parties hereby acknowledge that Tenant intends to perform minor work (such as
installation of wire and cable and other activities contemplated by Section
1.4(b)) and install its personal property in the Premises in connection with the
preparation of the Premises for Tenant’s occupancy (“Initial Tenant Work”)

 

3.5           Intentionally omitted.

 

4.          USE OF PREMISES

 

4.1           Permitted Uses. During the Term, Tenant shall use the Premises
only for the Permitted Uses and for no other purposes. Service and utility areas
(whether or not a part of the Premises) shall be used only for the particular
purpose for which they are designed. Tenant shall keep the Premises equipped
with appropriate safety appliances to the extent required by applicable laws or
insurance requirements.

 

PAGE 8

 

 

4.2           Prohibited Uses.

 

(a)          Notwithstanding any other provision of this Lease, Tenant shall not
use the Premises or the Building, or any part thereof, or suffer or permit the
use or occupancy of the Premises or the Building or any part thereof by any of
the Tenant Parties (i) in a manner which would violate any of the covenants,
agreements, terms, provisions and conditions of this Lease or otherwise
applicable to or binding upon the Premises; (ii) for any unlawful purposes or in
any unlawful manner; (iii) which, in the reasonable judgment of Landlord (taking
into account the use of the Building as a combination laboratory, research and
development and office building and the Permitted Uses) shall (a) impair the
appearance or reputation of the Building; (b) impair, interfere with or
otherwise diminish the quality of any of the Building services or the proper and
economic heating, cleaning, ventilating, air conditioning or other servicing of
the Building or Premises, or the use or occupancy of any of the Common Areas;
(c) occasion discomfort, inconvenience or annoyance in any material respect (and
Tenant shall not install or use any electrical or other equipment of any kind
which, in the reasonable judgment of Landlord, will cause any such impairment,
interference, discomfort, inconvenience, annoyance or injury), or cause any
injury or damage to any occupants of the Premises or other tenants or occupants
of the Building or their property; or (d) cause harmful air emissions,
laboratory odors or noises or any unusual or other objectionable odors, noises
or emissions to emanate from the Premises; (iv) in a manner which is
inconsistent with the operation and/or maintenance of the Building as a
first-class combination office, research, development and laboratory facility;
(v) for any fermentation processes whatsoever; or (vi) in a manner which shall
increase such insurance rates on the Building or on property located therein
over that applicable when Tenant first took occupancy of the Premises hereunder.

 

(b)          With respect to the use and occupancy of the Premises and the
Common Areas, Tenant will not: (i) place or maintain any signage (except as set
forth in Section 12.2 below), trash, refuse or other articles in any vestibule
or entry of the Premises, on the footwalks or corridors adjacent thereto or
elsewhere on the exterior of the Premises, nor obstruct any driveway, corridor,
footwalk, parking area, mall or any other Common Areas; (ii) permit undue
accumulations of or burn garbage, trash, rubbish or other refuse within or
without the Premises; (iii) permit the parking of vehicles so as to interfere
with the use of any driveway, corridor, footwalk, parking area, or other Common
Areas; (iv) receive or ship articles of any kind outside of those areas
reasonably designated by Landlord; (v) conduct or permit to be conducted any
auction, going out of business sale, bankruptcy sale (unless directed by court
order), or other similar type sale in or connected with the Premises; (vi) use
the name of Landlord, or any of Landlord’s affiliates in any publicity,
promotion, trailer, press release, advertising, printed, or display materials
without Landlord’s prior written consent; or (vii) except in connection with
Alterations (hereinafter defined) approved by Landlord, cause or permit any hole
to be drilled or made in any part of the Building.

 

4.3           Transportation of Animals. Intentionally Omitted.

 

4.4           Chemical Safety Program. To the extent required by applicable law
and regulation, Tenant shall establish and maintain a chemical safety program
administered by a licensed, qualified individual in accordance with the
requirements of the Massachusetts Water Resources Authority (“MWRA”) and any
other applicable Governmental Authority. Tenant shall be solely responsible for
all costs incurred in connection with such chemical safety program, and Tenant
shall provide Landlord with such documentation as Landlord may reasonably
require evidencing Tenant’s compliance with the requirements of (a) the MWRA and
any other applicable Governmental Authority with respect to such chemical safety
program and (b) this Section. Tenant shall obtain and maintain during the Term
(i) any permit required by the MWRA (“MWRA Permit”) and (ii) a wastewater
treatment operator license from the Commonwealth of Massachusetts with respect
to Tenant’s use of any acid neutralization tank serving the Building (as defined
below) in the Building. Tenant shall not introduce anything into the acid
neutralization tank serving the Premises, if any (x) in violation of the terms
of the MWRA Permit, (y) in violation of Applicable Laws or (z) that would
interfere with the proper functioning of any such acid neutralization tank.

 

PAGE 9

 

 

4.5           Parking and Traffic Demand Management Plan. The Property is
subject to a Parking and Traffic Demand Management Plan with the City of
Cambridge (as the same may be amended from time to time, the “PTDM”), Tenant
agrees, at its sole expense, to comply with the requirements of the PTDM,
insofar as they apply to the Premises and/or Tenant’s use and occupancy thereof.

 

4.6           Vivarium. Intentionally Omitted.

 

5.          RENT; ADDITIONAL RENT

 

5.1           Base Rent. During the Term, Tenant shall pay to Landlord Base Rent
in equal monthly installments, in advance and without demand on the first day of
each month for and with respect to such month. Unless otherwise expressly
provided herein, the payment of Base Rent, additional rent and other charges
reserved and covenanted to be paid under this Lease with respect to the Premises
(collectively, “Rent”) shall commence on the Term Commencement Date, and shall
be prorated for any partial months. Rent shall be payable to Landlord or, if
Landlord shall so direct in writing, to Landlord’s agent or nominee, in lawful
money of the United States which shall be legal tender for payment of all debts
and dues, public and private, at the time of payment.

 

5.2           Operating Costs.

 

(a)          “Operating Costs” shall mean all costs incurred and expenditures of
whatever nature made by Landlord in the operation, management, repair,
replacement, maintenance and insurance (including, without limitation,
environmental liability insurance and property insurance on Landlord-supplied
leasehold improvements for tenants, but not property insurance on tenants’
equipment) of the Property or allocated to the Property, including without
limitation all costs of labor (wages, salaries, fringe benefits, etc.) up to and
including the Property manager, however denominated, any costs for utilities
supplied to exterior areas and the Common Areas, and any costs for repair and
replacements, cleaning and maintenance of exterior areas and the Common Areas,
related equipment, facilities and appurtenances and HVAC equipment, security
services, a management fee paid to Landlord’s property manager, the costs,
including, without limitation, a commercially reasonable rental factor, of
Landlord’s management office for the Property, which management office may be
located outside the Property and which may serve other properties in addition to
the Property (in which event such costs shall be equitably allocated among the
properties served by such office), the cost of operating any amenities in the
Property available to all tenants of the Property and any subsidy provided by
Landlord for or with respect to any such amenity. For costs and expenditures
made by Landlord in connection with the operation, management, repair,
replacement, maintenance and insurance of the Building as a whole, Landlord
shall make a reasonable allocation thereof between the retail and non-retail
portions of the Building, if applicable. Operating Costs shall not include
Excluded Costs (hereinafter defined).

 

PAGE 10

 

 

(b)          “Excluded Costs” shall be defined as (i) any mortgage charges
(including interest, principal, points and fees); (ii) brokerage commissions;
(iii) salaries of executives and owners not directly employed in the
management/operation of the Property; (iv) the cost of work done by Landlord for
a particular tenant; (v) the cost of items which, by generally accepted
accounting principles, would be capitalized on the books of Landlord or are
otherwise not properly chargeable against income, except to the extent such
capital item is (A) required by any Legal Requirements, (B) reasonably projected
to reduce Operating Costs, or (C) reasonably expected to improve the management
and/or operation of the Building; (vi) the costs of Landlord’s Work and any
contributions made by Landlord to any tenant of the Property in connection with
the build-out of its premises; (vii) franchise or income taxes imposed on
Landlord; (viii) costs paid directly by individual tenants to suppliers,
including tenant electricity, telephone and other utility costs; (ix) increases
in premiums for insurance when such increase is caused by the use of the
Building by Landlord or any other tenant of the Building; (x) depreciation of
the Building; (xi) costs relating to maintaining Landlord’s existence as a
corporation, partnership or other entity; (xii) advertising and other fees and
costs incurred in procuring tenants; (xiii) the cost of any items for which
Landlord is reimbursed by insurance, condemnation awards, refund, rebate or
otherwise, and any expenses for repairs or maintenance to the extent covered by
warranties, guaranties and service contracts; and (xiv) costs incurred in
connection with any disputes between Landlord and its employees, between
Landlord and Building management, or between Landlord and other tenants or
occupants.

 

(c)          Payment of Operating Costs. Commencing as of the Term Commencement
Date and continuing thereafter throughout the remainder of the Term of the
Lease, Tenant shall pay to Landlord, as additional rent, Tenant’s Share of
Operating Costs. Landlord may make a good faith estimate of Tenant’s Share of
Operating Costs for any fiscal year or part thereof during the term, and Tenant
shall pay to Landlord, on the Term Commencement Date and on the first (1st) day
of each calendar month thereafter, an amount equal to Tenant’s Share of
Operating Costs for such fiscal year and/or part thereof divided by the number
of months therein. Landlord may estimate and re-estimate Tenant’s Share of
Operating Costs and deliver a copy of the estimate or re-estimate to Tenant.
Thereafter, the monthly installments of Tenant’s Share of Operating Costs shall
be appropriately adjusted in accordance with the estimations so that, by the end
of the fiscal year in question, Tenant shall have paid all of Tenant’s Share of
Operating Costs as estimated by Landlord. Any amounts paid based on such an
estimate shall be subject to adjustment as herein provided when actual Operating
Costs are available for each fiscal year. As of the Execution Date, the
Property’s fiscal year is January 1 – December 31.

 

(d)          Annual Reconciliation. Landlord shall, within one hundred twenty
(120) days after the end of each fiscal year, deliver to Tenant a reasonably
detailed statement of the actual amount of Operating Costs for such fiscal year
(“Year End Statement”). Failure of Landlord to provide the Year End Statement
within the time prescribed shall not relieve Tenant from its obligations
hereunder. If the total of such monthly remittances on account of any fiscal
year is greater than Tenant’s Share of Operating Costs actually incurred for
such fiscal year, then, provided no Event of Default has occurred nor any event
which, with the passage of time and/or the giving of notice would constitute an
Event of Default, Tenant may credit the difference against the next installment
of additional rent on account of Operating Costs due hereunder, except that if
such difference is determined after the end of the Term, Landlord shall refund
such difference to Tenant within thirty (30) days after such determination to
the extent that such difference exceeds any amounts then due from Tenant to
Landlord. If the total of such remittances is less than Tenant’s Share of
Operating Costs actually incurred for such fiscal year, Tenant shall pay the
difference to Landlord, as additional rent hereunder, within ten (10) business
days of Tenant’s receipt of an invoice therefor. Landlord’s estimate of
Operating Costs for the next fiscal year shall be based upon the Operating Costs
actually incurred for the prior fiscal year as reflected in the Year-End
Statement plus a reasonable adjustment based upon estimated increases in
Operating Costs. The provisions of this Section 5.2(d) shall survive the
expiration or earlier termination of this Lease.

 

PAGE 11

 

 

(e)          Part Years. If the Term Commencement Date or the Expiration Date
occurs in the middle of a fiscal year, Tenant shall be liable for only that
portion of the Operating Costs with respect to such fiscal year within the Term.

 

(f)          Gross-Up. If, during any fiscal year, less than 95% of the Building
is occupied by tenants or if Landlord was not supplying all tenants with the
services being supplied to Tenant hereunder, actual Operating Costs incurred
shall be reasonably extrapolated by Landlord on an item-by-item basis to the
reasonable Operating Costs that would have been incurred if the Building was 95%
occupied and such services were being supplied to all tenants, and such
extrapolated Operating Costs shall, for all purposes hereof, be deemed to be the
Operating Costs for such fiscal year. This “gross up” treatment shall be applied
only with respect to variable Operating Costs arising from services provided to
Common Areas or to space in the Building being occupied by tenants (which
services are not provided to vacant space or may be provided only to some
tenants) in order to allocate equitably such variable Operating Costs to the
tenants receiving the benefits thereof.

 

(g)          Audit Right. Provided there is no Event of Default nor any event
which, with the passage of time and/or the giving of notice would constitute an
Event of Default, Tenant may, upon at least thirty (30) days’ prior written
notice, inspect or audit Landlord’s records relating to Operating Costs for any
periods of time within the previous fiscal year before the audit or inspection.
However, no audit or inspection shall extend to periods of time before the Term
Commencement Date. If Tenant fails to object to the calculation of Tenant’s
Share of Operating Costs on the Year-End Statement within sixty (60) days after
such statement has been delivered to Tenant and/or fails to complete any such
audit or inspection within ninety (90) days after receipt of the Year End
Statement, then Tenant shall be deemed to have waived its right to object to the
calculation of Tenant’s Share of Operating Costs for the year in question and
the calculation thereof as set forth on such statement shall be final. Tenant’s
audit or inspection shall be conducted only at Landlord’s offices or the offices
of Landlord’s property manager during business hours reasonably designated by
Landlord. Tenant shall pay the cost of such audit or inspection. Tenant may not
conduct an inspection or have an audit performed more than once during any
fiscal year. If such inspection or audit reveals that an error was made in the
calculation of Tenant’s Share of Operating Costs previously charged to Tenant,
then, provided there is no Event of Default nor an event which, with the passage
of time and/or the giving of notice would constitute an Event of Default, Tenant
may credit the difference against the next installment of additional rent on
account of Operating Costs due hereunder, except that if such difference is
determined after the end of the Term, Landlord shall refund such difference to
Tenant within thirty (30) days after such determination to the extent that such
difference exceeds any amounts then due from Tenant to Landlord. If such
inspection or audit reveals an underpayment by Tenant, then Tenant shall pay to
Landlord, as additional rent hereunder, any underpayment of any such costs, as
the case may be, within thirty (30) days after receipt of an invoice therefor.
Tenant shall maintain the results of any such audit or inspection confidential
and shall not be permitted to use any third party to perform such audit or
inspection, other than an independent firm of certified public accountants (A)
reasonably acceptable to Landlord, (B) which is not compensated on a contingency
fee basis or in any other manner which is dependent upon the results of such
audit or inspection, and (C) which executes Landlord’s standard confidentiality
agreement whereby it shall agree to maintain the results of such audit or
inspection confidential. The provisions of this Section 5.2(g) shall survive the
expiration or earlier termination of this Lease.

 

PAGE 12

 

 

5.3           Taxes.

 

(a)          “Taxes” shall mean the real estate taxes and other taxes, levies
and assessments imposed upon the Building and the Land, and upon any personal
property of Landlord used in the operation thereof, or on Landlord's interest
therein or such personal property; charges, fees and assessments for transit,
housing, police, fire or other services or purported benefits to the Building
and the Land (including without limitation any community preservation
assessments); service or user payments in lieu of taxes; and any and all other
taxes, levies, betterments, assessments and charges arising from the ownership,
leasing, operation, use or occupancy of the Building and the Land or based upon
rentals derived therefrom, which are or shall be imposed by federal, state,
county, municipal or other governmental authorities. From and after substantial
completion of any occupiable improvements constructed as part of a Future
Development, if such improvements are not separately assessed, Landlord shall
reasonably allocate Taxes between the Building and such improvements and the
land area associated with the same. Taxes shall not include any inheritance,
estate, succession, gift, franchise, rental, income or profit tax, capital stock
tax, capital levy or excise, or any income taxes arising out of or related to
the ownership and operation of the Building and the Land, provided, however,
that any of the same and any other tax, excise, fee, levy, charge or assessment,
however described, that may in the future be levied or assessed as a substitute
for or an addition to, in whole or in part, any tax, levy or assessment which
would otherwise constitute Taxes, whether or not now customary or in the
contemplation of the parties on the Execution Date of this Lease, shall
constitute Taxes, but only to the extent calculated as if the Building and the
Land were the only real estate owned by Landlord. "Taxes" shall also include
reasonable expenses (including without limitation legal and consultant fees) of
tax abatement or other proceedings contesting assessments or levies.

 

(b)          “Tax Period” shall be any fiscal/tax period in respect of which
Taxes are due and payable to the appropriate governmental taxing authority
(i.e., as mandated by the governmental taxing authority), any portion of which
period occurs during the Term of this Lease.

 

PAGE 13

 

 

(c)          Payment of Taxes. Commencing as of the Term Commencement Date and
continuing thereafter throughout the remainder of the Term of the Lease, Tenant
shall pay to Landlord, as additional rent, Tenant’s Building Share of Taxes
relating to or allocable to the Building and Tenant’s Share of Taxes relating to
or allocable to the Land. Landlord may make a good faith estimate of the Taxes
to be due by Tenant for any Tax Period or part thereof during the Term, and
Tenant shall pay to Landlord, on the Term Commencement Date and on the first
(1st) day of each calendar month thereafter, an amount equal to Tenant’s Share
of Taxes for such Tax Period or part thereof divided by the number of months
therein. Landlord may estimate and re-estimate Tenant’s Share of Taxes and
deliver a copy of the estimate or re-estimate to Tenant. Thereafter, the monthly
installments of Tenant’s Share of Taxes shall be appropriately adjusted in
accordance with the estimations so that, by the end of the Tax Period in
question, Tenant shall have paid all of Tenant’s Share of Taxes as estimated by
Landlord. Any amounts paid based on such an estimate shall be subject to
adjustment as herein provided when actual Taxes are available for each Tax
Period. If the total of such monthly remittances is greater than Tenant’s Share
of Taxes actually due for such Tax Period, then, provided no Event of Default
has occurred nor any event which, with the passage of time and/or the giving of
notice would constitute an Event of Default, Tenant may credit the difference
against the next installment of additional rent on account of Taxes due
hereunder, except that if such difference is determined after the end of the
Term, Landlord shall refund such difference to Tenant within thirty (30) days
after such determination to the extent that such difference exceeds any amounts
then due from Tenant to Landlord. If the total of such remittances is less than
Tenant’s Share of Taxes actually due for such Tax Period, Tenant shall pay the
difference to Landlord, as additional rent hereunder, within ten (10) business
days of Tenant’s receipt of an invoice therefor. Landlord’s estimate for the
next Tax Period shall be based upon actual Taxes for the prior Tax Period plus a
reasonable adjustment based upon estimated increases in Taxes. The provisions of
this Section 5.3(c) shall survive the expiration or earlier termination of this
Lease.

 

(d)          Effect of Abatements. Appropriate credit against Taxes shall be
given for any refund obtained by reason of a reduction in any Taxes by the
assessors or the administrative, judicial or other governmental agency
responsible therefor after deduction of Landlord’s expenditures for reasonable
legal fees and for other reasonable expenses incurred in obtaining the Tax
refund.

 

(e)          Part Years. If the Term Commencement Date or the Expiration Date
occurs in the middle of a Tax Period, Tenant shall be liable for only that
portion of the Taxes, as the case may be, with respect to such Tax Period within
the Term.

 

5.4           Late Payments.

 

(a)          Any payment of Rent due hereunder not paid when due shall bear
interest for each month or fraction thereof from the due date until paid in full
at the annual rate of eighteen percent (18%), or at any applicable lesser
maximum legally permissible rate for debts of this nature (the “Default Rate”).

 

(b)          Additionally, if Tenant fails to make any payment within five (5)
business days after the due date therefor, Landlord may charge Tenant a fee,
which shall constitute liquidated damages, equal to three (3%) of any such late
payment.

 

(c)          For each Tenant payment check to Landlord that is returned by a
bank for any reason, Tenant shall pay a returned check charge equal to the
amount as shall be customarily charged by Landlord’s bank at the time.

 

PAGE 14

 

 

(d)          Money paid by Tenant to Landlord shall be applied to Tenant’s
account in the following order: first, to any unpaid additional rent, including
without limitation late charges, returned check charges, legal fees and/or court
costs chargeable to Tenant hereunder; and then to unpaid Base Rent.

 

(e)          The parties agree that the late charge referenced in Section 5.4(b)
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of any late payment by Tenant, and the payment of late charges and
interest are distinct and separate in that the payment of interest is to
compensate Landlord for the use of Landlord's money by Tenant, while the payment
of late charges is to compensate Landlord for Landlord's processing,
administrative and other costs incurred by Landlord as a result of Tenant's
delinquent payments. Acceptance of a late charge or interest shall not
constitute a waiver of Tenant's default with respect to the overdue amount or
prevent Landlord from exercising any of the other rights and remedies available
to Landlord under this Lease or at law or in equity now or hereafter in effect.

 

(f)          If Tenant during any six (6) month period shall be more than five
(5) business days delinquent in the payment of any installment of Rent on three
(3) or more occasions, then, notwithstanding anything herein to the contrary,
Landlord may, by written notice to Tenant, elect to require Tenant to pay all
Base Rent and additional rent on account of Operating Costs and Taxes quarterly
in advance. Such right shall be in addition to and not in lieu of any other
right or remedy available to Landlord hereunder or at law on account of Tenant's
default hereunder.

 

5.5           No Offset; Independent Covenants; Waiver. Rent shall be paid
without notice or demand, and without setoff, counterclaim, defense, abatement,
suspension, deferment, reduction or deduction, except as expressly provided
herein. TENANT WAIVES ALL RIGHTS (I) TO ANY ABATEMENT, SUSPENSION, DEFERMENT,
REDUCTION OR DEDUCTION OF OR FROM RENT, AND (II) TO QUIT, TERMINATE OR SURRENDER
THIS LEASE OR THE PREMISES OR ANY PART THEREOF, EXCEPT AS EXPRESSLY PROVIDED
HEREIN. TENANT HEREBY ACKNOWLEDGES AND AGREES THAT THE OBLIGATIONS OF TENANT
HEREUNDER SHALL BE SEPARATE AND INDEPENDENT COVENANTS AND AGREEMENTS, THAT RENT
SHALL CONTINUE TO BE PAYABLE IN ALL EVENTS AND THAT THE OBLIGATIONS OF TENANT
HEREUNDER SHALL CONTINUE UNAFFECTED, UNLESS THE REQUIREMENT TO PAY OR PERFORM
THE SAME SHALL HAVE BEEN TERMINATED PURSUANT TO AN EXPRESS PROVISION OF THIS
LEASE. LANDLORD AND TENANT EACH ACKNOWLEDGES AND AGREES THAT THE INDEPENDENT
NATURE OF THE OBLIGATIONS OF TENANT HEREUNDER REPRESENTS FAIR, REASONABLE, AND
ACCEPTED COMMERCIAL PRACTICE WITH RESPECT TO THE TYPE OF PROPERTY SUBJECT TO
THIS LEASE, AND THAT THIS AGREEMENT IS THE PRODUCT OF FREE AND INFORMED
NEGOTIATION DURING WHICH BOTH LANDLORD AND TENANT WERE REPRESENTED BY COUNSEL
SKILLED IN NEGOTIATING AND DRAFTING COMMERCIAL LEASES IN MASSACHUSETTS, AND THAT
THE ACKNOWLEDGEMENTS AND AGREEMENTS CONTAINED HEREIN ARE MADE WITH FULL
KNOWLEDGE OF THE HOLDING IN WESSON V. LEONE ENTERPRISES, INC., 437 MASS. 708
(2002). SUCH ACKNOWLEDGEMENTS, AGREEMENTS AND WAIVERS BY TENANT ARE A MATERIAL
INDUCEMENT TO LANDLORD ENTERING INTO THIS LEASE.

 

PAGE 15

 

 

5.6           Survival. Any obligations under this Section 5 which shall not
have been paid at the expiration or earlier termination of the Term shall
survive such expiration or earlier termination and shall be paid when and as the
amount of same shall be determined and be due.

 

6.          GUARANTY.

 

INTENTIONALLY OMITTED.

 

7.          LETTER OF CREDIT

 

7.1           Amount. Within three (3) business days of the execution and
delivery of this Lease by Tenant, Tenant shall deliver to Landlord either (i)
cash in the amount specified in the Lease Summary Sheet (the “Cash Security
Deposit”), which shall be held by Landlord in accordance with Section 7.5 below,
or (ii) an irrevocable letter of credit (the “Letter of Credit”) that shall (a)
be in the initial amount (the “Letter of Credit Amount”) of Five Hundred
Twenty-Nine Thousand Six Hundred Ninety-Eight and 78/100 ($529,698.78) Dollars;
(b) be issued substantially on the form attached hereto as Exhibit 5; (c) name
Landlord as its beneficiary; (d) be drawn on an FDIC insured financial
institution reasonably satisfactory to Landlord that both (x) has an office in
the greater Boston metropolitan area that will accept presentation of, and pay
against, the Letter of Credit (unless the Letter of Credit expressly permits
presentation by facsimile transmission or courier delivery, in which event this
requirement (x) will not apply) and (y) satisfies both the Minimum Rating Agency
Threshold and the Minimum Capital Threshold (as those terms are defined below).
The “Minimum Rating Agency Threshold” shall mean that the issuing bank has
outstanding unsecured, uninsured and unguaranteed senior long-term indebtedness
that is then rated (without regard to qualification of such rating by symbols
such as “+” or “-” or numerical notation) “Baa” or better by Moody’s Investors
Service, Inc. and/or “BBB” or better by Standard & Poor’s Rating Services, or a
comparable rating by a comparable national rating agency designated by Landlord
in its discretion. The “Minimum Capital Threshold” shall mean that the Issuing
Bank has combined capital, surplus and undivided profits of not less than
$10,000,000,000. The Letter of Credit (and any renewals or replacements thereof)
shall be for a term of not less than one (1) year. If the issuer of the Letter
of Credit gives notice of its election not to renew such Letter of Credit for
any additional period, Tenant shall be required to deliver a substitute Letter
of Credit satisfying the conditions hereof at least thirty (30) days prior to
the expiration of the term of such Letter of Credit. If the issuer of the Letter
of Credit fails to satisfy either or both of the Minimum Rating Agency Threshold
or the Minimum Capital Threshold, Tenant shall be required to deliver a
substitute letter of credit from another issuer reasonably satisfactory to the
Landlord and that satisfies both the Minimum Rating Agency Threshold and the
Minimum Capital Threshold not later than ten (10) business days after Landlord
notifies Tenant of such failure. Tenant agrees that it shall from time to time,
as necessary, whether as a result of a draw on the Letter of Credit by Landlord
pursuant to the terms hereof or as a result of the expiration of the Letter of
Credit then in effect, renew or replace the original and any subsequent Letter
of Credit so that a Letter of Credit, in the amount required hereunder, is in
effect until a date which is at least forty-five (45) days after the Expiration
Date. If Tenant fails to furnish such renewal or replacement at least forty-five
(45) days prior to the stated expiration date of the Letter of Credit then held
by Landlord, Landlord may draw upon such Letter of Credit and hold the proceeds
thereof (and such proceeds need not be segregated) as a Security Deposit
pursuant to the terms of this Article 7. Any renewal or replacement of the
original or any subsequent Letter of Credit shall meet the requirements for the
original Letter of Credit as set forth above, except that such replacement or
renewal shall be issued by a national bank reasonably satisfactory to Landlord
at the time of the issuance thereof.

 

PAGE 16

 

 

7.2           Application of Proceeds of Letter of Credit. Upon an Event of
Default, or if any proceeding shall be instituted by or against Tenant pursuant
to any of the provisions of any Act of Congress or State law relating to
bankruptcy, reorganizations, arrangements, compositions or other relief from
creditors (and, in the case of any proceeding instituted against it, if Tenant
shall fail to have such proceedings dismissed within thirty (30) days) or if
Tenant is adjudged bankrupt or insolvent as a result of any such proceeding,
Landlord at its sole option may draw down all or a part of the Letter of Credit.
The balance of any Letter of Credit cash proceeds shall be held in accordance
with Section 7.5 below. Should the entire Letter of Credit, or any portion
thereof, be drawn down by Landlord, Tenant shall, upon the written demand of
Landlord, deliver a replacement Letter of Credit in the amount drawn, and
Tenant's failure to do so within ten (10) business days after receipt of such
written demand shall constitute an additional Event of Default hereunder. The
application of all or any part of the cash proceeds of the Letter of Credit to
any obligation or default of Tenant under this Lease shall not deprive Landlord
of any other rights or remedies Landlord may have nor shall such application by
Landlord constitute a waiver by Landlord.

 

7.3           Transfer of Letter of Credit. In the event that Landlord transfers
its interest in the Premises, Tenant shall upon notice from and at no cost to
Landlord, deliver to Landlord an amendment to the Letter of Credit or a
replacement Letter of Credit naming Landlord’s successor as the beneficiary
thereof. If Tenant fails to deliver such amendment or replacement within ten
(10) business days after written notice from Landlord, Landlord shall have the
right to draw down the entire amount of the Letter of Credit and hold the
proceeds thereof in accordance with Section 7.5 below.

 

7.4           Cash Proceeds of Letter of Credit. Landlord shall hold the Cash
Security Deposit and/or the balance of proceeds remaining after a draw on the
Letter of Credit (each hereinafter referred to as the “Security Deposit”) as
security for Tenant’s performance of all its Lease obligations. After an Event
of Default, Landlord may apply the Security Deposit, or any part thereof, to
Landlord’s damages without prejudice to any other Landlord remedy. Landlord has
no obligation to pay interest on the Security Deposit and may co-mingle the
Security Deposit with Landlord’s funds. If Landlord conveys its interest under
this Lease, the Security Deposit, or any part not applied previously, may be
turned over to the grantee in which case Tenant shall look solely to the grantee
for the proper application and return of the Security Deposit.

 

7.5           Return of Security Deposit or Letter of Credit. Should Tenant
comply with all of such terms, covenants and conditions and promptly pay all
sums payable by Tenant to Landlord hereunder, the Security Deposit and/or Letter
of Credit or the remaining proceeds therefrom, as applicable, shall be returned
to Tenant within forty-five (45) days after the end of the Term, less any
portion thereof which may have been utilized by Landlord to cure any default or
applied to any actual damage suffered by Landlord.

 

PAGE 17

 

 

7.6           Reduction in Letter of Credit Amount. If, as of the Reduction Date
(hereinafter defined), no Event of Default has occurred and no event has
occurred which, with the passage of time and/or the giving of notice, would
constitute an Event of Default and provided that the Financial Conditions are
met as of the Reduction Date, then the Cash Security Deposit or Letter of Credit
Amount, as applicable, may be reduced by Tenant to the Reduced Letter of Credit
Amount, as hereinafter set forth. Landlord shall, at no cost to Landlord,
cooperate with Tenant and the issuer of the Letter of Credit, if applicable, in
connection with such reduction(s).  If any such reduction is effectuated by
delivery of a new Letter of Credit rather than an amendment, then upon receipt
of a replacement Letter of Credit in the reduced face amount, Landlord shall
return the Letter of Credit in the previous amount to the issuer thereof for
cancellation, with a copy to Tenant. For the purposes hereof: (i) the “Financial
Conditions” shall mean that Tenant’s audited balance sheet and profit and loss
statement (in form reasonably acceptable to Landlord) for the twelve (12) months
immediately preceding the Reduction Date evidences that Tenant’s cash position
exceeds an amount sufficient to fund Tenant’s operations for the following 24
months (as certified by Tenant’s chief financial officer or Treasurer), and (ii)
the Reduction Date and the Reduced Letter of Credit Amount are as follows:

 

 

Reduction Date  Reduced Letter of Credit Amount  Second anniversary of Term
Commencement Date  $411,987.94 

 

8.          intentionally omitted.

 

9.          UTILITIES, LANDLORD’S SERVICES

 

9.1           Electricity. Landlord shall furnish and install in a location
approved by Landlord in or near the Premises any necessary metering equipment
reasonably acceptable to Landlord and the supplier thereof to be used to measure
electricity furnished to the Premises and any equipment exclusively serving the
same. Landlord shall maintain and keep in good order, condition and repair the
metering equipment used to measure electricity furnished to the Premises and any
equipment exclusively serving the same. Tenant shall pay the full amount of any
charges attributable to such meter on or before the due date therefor directly
to the supplier thereof.

 

9.2           Water. Landlord shall contract with the utility provider for water
service to the Property, including the Premises. Except as otherwise provided
below, the cost of providing water service to the Premises and all other
portions of the Building (including, without limitation, the premises of other
tenants or occupants of the Building) shall be included in Operating Costs.
Notwithstanding the foregoing, if Landlord determines that Tenant is using water
in excess of its proportionate share (by floor area) of the total water usage in
the Building, Landlord may elect, at Tenant’s expense, to furnish and install in
a location in or near the Premises metering equipment to measure water furnished
to the Premises and any equipment exclusively serving the same. In such event,
Tenant shall, within thirty (30) days after Landlord’s written demand therefor
from time to time, pay to Landlord, as additional rent, the full amount of any
water service charges attributable to such meter.

 

PAGE 18

 

 

9.3           Gas. Landlord shall contract with the utility provider for gas
service to the Property, including the Premises. The cost of gas used to provide
base building HVAC shall be included in the costs reimbursed by Tenant pursuant
to Section 9.6 below. If Tenant requires gas service for the operation of
Tenant’s laboratory equipment in the Premises, Tenant shall pay all charges for
gas furnished to the Premises and/or any equipment exclusively serving the
Premises as additional rent, based, at Landlord’s election, (i) on Landlord’s
reasonable estimate of such gas usage or (ii) on metering or submetering
equipment installed by Landlord at Tenant’s expense. Tenant shall pay the full
amount of any charges attributable to such meter on or before the due date
therefor directly to the supplier thereof.

 

9.4           Other Utilities. Subject to Landlord’s reasonable rules and
regulations governing the same, Tenant shall obtain and pay, as and when due,
for all other utilities and services consumed in and/or furnished to the
Premises, together with all taxes, penalties, surcharges and maintenance charges
pertaining thereto.

 

9.5           Interruption or Curtailment of Utilities. When necessary by reason
of accident or emergency, or for repairs, alterations, replacements or
improvements which in the reasonable judgment of Landlord are desirable or
necessary to be made, Landlord reserves the right, upon as much prior notice to
Tenant as is practicable under the circumstances and no less than twenty-four
(24) hours’ notice except in the event of an emergency, to interrupt, curtail,
or stop (i) the furnishing of hot and/or cold water, and (ii) the operation of
the plumbing and electric systems. Landlord shall exercise reasonable diligence
to eliminate the cause of any such interruption, curtailment, stoppage or
suspension, but there shall be no diminution or abatement of Rent or other
compensation due from Landlord to Tenant hereunder, nor shall this Lease be
affected or any of Tenant’s obligations hereunder reduced, and Landlord shall
have no responsibility or liability for any such interruption, curtailment,
stoppage, or suspension of services or systems.

 

9.6           Landlord’s Services. Subject to reimbursement pursuant to Section
5.2 above, Landlord shall provide the services described in Exhibit 6 attached
hereto and made a part hereof (“Landlord’s Services”). Except as provided below
with respect to HVAC service, all costs incurred in connection with the
provision of Landlord’s Services shall be included in Operating Costs. All costs
incurred by Landlord to provide HVAC service to the Premises shall be reimbursed
by Tenant to Landlord as additional rent. Such costs shall include the cost of
all utility services used in the operation of the HVAC system(s) providing HVAC
service to the Premises and all costs incurred by Landlord in the operation,
maintenance, and repair of such system(s). Landlord shall allocate to the
Premises a portion of the total amount of such costs incurred with respect to
the Building based upon the cubic footage of heated, chilled, and fresh air
distributed in the Premises as indicated by the energy management system serving
the Building as a percentage of the aggregate cubic footage of heated, chilled,
and fresh air distributed in the entire Building for the applicable period.
Tenant shall pay such costs monthly, together with monthly installments of Base
Rent, on an estimated basis in amounts from time to time reasonably determined
by Landlord. After the close of each fiscal year, Landlord shall determine the
actual amount of such costs for such year and deliver to Tenant a reasonably
detailed statement thereof, together with a statement of the amounts paid by
Tenant on an estimated basis toward such costs as aforesaid. If such statement
indicates that the estimated amounts paid by Tenant are less than Tenant’s
allocable share of the actual amount of such costs for such fiscal year, then
Tenant shall pay the amount of such shortfall to Landlord within thirty (30)
days after delivery of such statement. If such statement indicates that Tenant’s
estimated payments for such year exceed the actual amount of such costs for such
year, then Landlord shall credit the excess against the next due installment(s)
of additional rent payable under this Section 9.6.

 

PAGE 19

 

 

10.         MAINTENANCE AND REPAIRS

 

10.1         Maintenance and Repairs by Tenant. Tenant shall keep neat and clean
and free of insects, rodents, vermin and other pests and in good repair, order
and condition the Premises, including without limitation the entire interior of
the Premises, all electronic, phone and data cabling and related equipment
(other than building service equipment) that is installed by or for the
exclusive benefit of the Tenant (whether located in the Premises or other
portions of the Building), all fixtures, equipment and specialty lighting
therein, electrical equipment wiring, doors, non structural walls, windows and
floor coverings, reasonable wear and tear and damage by Casualty excepted.

 

10.2         Maintenance and Repairs by Landlord. Except as otherwise provided
in Section 15, and subject to Tenant’s obligations in Section 10.1 above,
Landlord shall maintain and keep in reasonable condition the Building
foundation, the roof, Building structure, structural floor slabs and columns in
good repair, order and condition. In addition, Landlord shall operate and
maintain the Common Areas in substantially the same manner as comparable
combination office and laboratory facilities in the vicinity of the Premises.
All costs incurred by Landlord under this Section 10.2 shall be included in
Operating Costs as provided in Section 5.2.

 

10.3         Accidents to Sanitary and Other Systems. Tenant shall give to
Landlord prompt notice of any fire or accident in the Premises or in the
Building and of any damage to, or defective condition in, any part or
appurtenance of the Building including, without limitation, sanitary,
electrical, ventilation, heating and air conditioning or other systems located
in, or passing through, the Premises. Except as otherwise provided in Section
15, and subject to Tenant’s obligations in Section 10.1 above, such damage or
defective condition shall be remedied by Landlord with reasonable diligence,
but, subject to Section 14.5 below, if such damage or defective condition was
caused by any of the Tenant Parties, the cost to remedy the same shall be paid
by Tenant.

 

10.4         Floor Load—Heavy Equipment. Tenant shall not place a load upon any
floor of the Premises exceeding the floor load per square foot of area which
such floor was designed to carry and which is allowed by Legal Requirements.
Landlord reserves the right to prescribe the weight and position of all safes,
heavy machinery, heavy equipment, freight, bulky matter or fixtures
(collectively, “Heavy Equipment”), which shall be placed so as to distribute the
weight. Heavy Equipment shall be placed and maintained by Tenant at Tenant’s
expense in settings sufficient in Landlord’s reasonable judgment to absorb and
prevent vibration, noise and annoyance. Tenant shall not move any Heavy
Equipment into or out of the Building without giving Landlord prior written
notice thereof and observing all of Landlord’s Rules and Regulations with
respect to the same. If such Heavy Equipment requires special handling, Tenant
agrees to employ only persons holding a Master Rigger’s License to do said work,
and that all work in connection therewith shall comply with Legal Requirements.
Any such moving shall be at the sole risk and hazard of Tenant and Tenant will
defend, indemnify and save Landlord and Landlord’s agents (including without
limitation its property manager), contractors and employees (collectively with
Landlord, the “Landlord Parties”) harmless from and against any and all claims,
damages, losses, penalties, costs, expenses and fees (including without
limitation reasonable legal fees) (collectively, “Claims”) resulting directly or
indirectly from such moving. Proper placement of all Heavy Equipment in the
Premises shall be Tenant’s responsibility.

 

PAGE 20

 

 

10.5         Premises Cleaning. Tenant shall be responsible, at its sole cost
and expense, for janitorial and trash removal services and other biohazard
disposal services for the Premises, including the laboratory areas thereof. Such
services shall be performed by licensed (where required by law or governmental
regulation), insured and qualified contractors approved in advance, in writing,
by Landlord (which approval shall not be unreasonably withheld, delayed or
conditioned) and on a sufficient basis to ensure that the Premises are at all
times kept neat and clean.

 

10.6         Pest Control. Tenant, at Tenant’s sole cost and expense, shall
cause the Premises to be exterminated on an as-needed basis to Landlord’s
reasonable satisfaction and shall cause all portions of the Premises used for
the storage, preparation, service or consumption of food or beverages to be
cleaned daily in a manner reasonably satisfactory to Landlord, and to be treated
against infestation by insects, rodents and other vermin and pests whenever
there is evidence of any infestation. Tenant shall not permit any person to
enter the Premises for the purpose of providing such extermination services,
unless such persons have been approved by Landlord. If requested by Landlord,
Tenant shall, at Tenant’s sole cost and expense, store any refuse generated in
the Premises by the consumption of food or beverages in a cold box or similar
facility.

 

10.7         Tenant’s Remedies in the Event of Service Interruption.

 

(a)          Abatement of Base Rent. In the event that: (i) there shall be an
interruption, curtailment or suspension of any service or failure to perform any
obligation required to be provided or performed by Landlord pursuant to Sections
9 and/or 10 (and no reasonably equivalent alternative service or supply is
provided by Landlord) that shall materially interfere with Tenant’s use and
enjoyment of the Premises, or any portion thereof (any such event, a “Service
Interruption”), and (ii) such Service Interruption shall continue for three (3)
consecutive business days following receipt by Landlord of written notice, which
shall include electronic mail (the “Service Interruption Notice”) from Tenant
describing such Service Interruption (“Abatement Service Interruption Cure
Period”), and (iii) such Service Interruption shall not have been caused by an
act or omission of Tenant or Tenant’s agents, employees, contractors or invitees
(a Service Interruption that satisfies the foregoing conditions being referred
to hereinafter as a “Material Service Interruption”) then, Tenant shall be
entitled to an equitable abatement of Base Rent, based on the nature and
duration of the Material Service Interruption, the area of the Premises
affected, and the then current Base Rent amounts, for the period commencing
immediately following the expiration of the applicable Service Interruption Cure
Period, and ending on the day such Material Service Interruption shall cease.

 

(b)          Injunctive Relief. If Landlord does not cure any Service
Interruption within thirty (30) days after Landlord receives a Service
Interruption Notice, then Tenant shall have the right to apply for injunctive
relief requiring Landlord to perform its obligations under the Lease so as to
cure such Service Interruption.

 

PAGE 21

 

 

(c)          In all events, Landlord will use commercially reasonable efforts to
restore any Service Interruption as soon as is reasonably practicable.

 

(d)          The provisions of this Section 10.7 shall not apply in the event of
a Service Interruption caused by Casualty or Taking (see Section 15 hereof).

 

(e)          The provisions of this Section 10.7 set forth Tenant’s sole rights
and remedies, both in law and in equity, in the event of any Service
Interruption.

 

11.         ALTERATIONS AND IMPROVEMENTS BY TENANT

 

11.1         Landlord’s Consent Required. Tenant shall not make any alterations,
decorations, installations, removals, additions or improvements (collectively
with any Initial Tenant’s Work, “Alterations”) in or to the Premises without
Landlord’s prior written approval of the contractor(s), written plans and
specifications and a time schedule therefor. Landlord reserves the right to
require that Tenant use Landlord’s preferred vendor(s) for any Alterations that
involve roof penetrations, alarm tie-ins, sprinklers, fire alarm and other life
safety equipment. Tenant shall not make any amendments or additions to plans and
specifications approved by Landlord without Landlord’s prior written consent.
Landlord’s approval of non-structural Alterations shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing, Landlord may
withhold its consent in its sole discretion (a) to any Alteration to or
affecting the fixed lab benches, fume hoods, roof and/or building systems, (b)
with respect to matters of aesthetics relating to Alterations to or affecting
the exterior of the Building, and (c) to any Alteration affecting the Building
structure. Tenant shall be responsible for all elements of the design of
Tenant’s plans (including, without limitation, compliance with Legal
Requirements, functionality of design, the structural integrity of the design,
the configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design. In seeking
Landlord’s approval, Tenant shall provide Landlord, at least fourteen (14)
business days in advance of any proposed construction, with plans,
specifications, bid proposals, certified stamped engineering drawings and
calculations by Tenant’s engineer of record or architect of record, (including
connections to the Building’s structural system, modifications to the Building’s
envelope, non-structural penetrations in slabs or walls, and modifications or
tie-ins to life safety systems), work contracts, requests for laydown areas and
such other information concerning the nature and cost of the alterations as
Landlord may reasonably request. Landlord shall have no liability or
responsibility for any claim, injury or damage alleged to have been caused by
the particular materials (whether building standard or non-building standard),
appliances or equipment selected by Tenant in connection with any work performed
by or on behalf of Tenant. Except as otherwise expressly set forth herein, all
Alterations shall be done at Tenant’s sole cost and expense and at such times
and in such manner as Landlord may from time to time reasonably designate. If
Tenant shall make any Alterations, then Landlord may elect to require Tenant at
the expiration or sooner termination of the Term to restore the Premises to
substantially the same condition as existed immediately prior to the
Alterations. Tenant shall provide Landlord with reproducible record drawings (in
CAD format) of all Alterations within sixty (60) days after completion thereof.

 

PAGE 22

 

 

11.2         After-Hours. Landlord and Tenant recognize that to the extent
Tenant elects to perform some or all of the Alterations during times other than
normal construction hours (i.e., Monday-Friday, 7:00 a.m. to 3:00 p.m.,
excluding holidays), Landlord may need to make arrangements to have supervisory
personnel on site. Accordingly, Landlord and Tenant agree as follows: Tenant
shall give Landlord at least two (2) business days’ prior written notice of any
time outside of normal construction hours when Tenant intends to perform any
Alterations (the “After-Hours Work”). Tenant shall reimburse Landlord, within
ten (10) business days after demand therefor, for the cost of Landlord's
supervisory personnel overseeing the After-Hours Work. In addition, if
construction during normal construction hours unreasonably disturbs other
tenants of the Building, in Landlord’s sole discretion, Landlord may require
Tenant to stop the performance of Alterations during normal construction hours
and to perform the same after hours, subject to the foregoing requirement to pay
for the cost of Landlord’s supervisory personnel.

 

11.3         Harmonious Relations. Tenant agrees that it will not, either
directly or indirectly, use any contractors and/or materials if their use will
create any difficulty, whether in the nature of a labor dispute or otherwise,
with other contractors and/or labor engaged by Tenant or Landlord or others in
the construction, maintenance and/or operation of the Building, the Property or
any part thereof. In the event of any such difficulty, upon Landlord’s request,
Tenant shall cause all contractors, mechanics or laborers causing such
difficulty to leave the Property immediately.

 

11.4         Liens. No Alterations shall be undertaken by Tenant until (i)
Tenant has made provision for written waiver of liens from all contractors for
such Alteration and taken other appropriate protective measures approved and/or
required by Landlord; and (ii) Tenant has procured appropriate surety payment
and performance bonds which shall name Landlord as an additional obligee and has
filed lien bond(s) (in jurisdictions where available) on behalf of such
contractors. Any mechanic’s lien filed against the Premises or the Building for
work claimed to have been done for, or materials claimed to have been furnished
to, Tenant shall be discharged by Tenant within ten (10) business days
thereafter, at Tenant’s expense by filing the bond required by law or otherwise.

 

11.5         General Requirements. Unless Landlord and Tenant otherwise agree in
writing, Tenant shall (a) procure or cause others to procure on its behalf all
necessary permits before undertaking any Alterations in the Premises (and
provide copies thereof to Landlord); (b) perform all of such Alterations in a
good and workmanlike manner, employing materials of good quality and in
compliance with Landlord’s construction rules and regulations, all insurance
requirements of this Lease, and Legal Requirements; and (c) defend, indemnify
and hold the Landlord Parties harmless from and against any and all Claims
occasioned by or growing out of such Alterations.

 

PAGE 23

 

 

12.         SIGNAGE

 

12.1         Restrictions. Tenant shall have the right to install Building
standard signage identifying Tenant’s business at the entrance to the Premises
and the elevator lobby for each floor within the Premises, which signage shall
be subject to Landlord’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed). Subject to the foregoing, but
subject to Section 12.2 below, Tenant shall not place or suffer to be placed or
maintained on the exterior of the Premises, or any part of the interior visible
from the exterior thereof, any sign, banner, advertising matter or any other
thing of any kind (including, without limitation, any hand-lettered
advertising), and shall not place or maintain any decoration, letter or
advertising matter on the glass of any window or door of the Premises without
first obtaining Landlord’s written approval. No signs or blinds may be put on or
in any window or elsewhere if visible from the exterior of the Building.

 

12.2         Building Directory. Landlord shall list Tenant within the directory
in the Building lobby. The initial listing shall be at Landlord’s cost and
expense, and any changes to such directory listing shall be at Tenant’s cost and
expense.

 

13.         ASSIGNMENT, MORTGAGING AND SUBLETTING

 

13.1         Landlord’s Consent Required. Tenant shall not mortgage or encumber
this Lease or in whole or in part whether at one time or at intervals, operation
of law or otherwise. Except as expressly otherwise set forth herein, Tenant
shall not, without Landlord’s prior written consent, assign, sublet, license or
transfer this Lease or the Premises in whole or in part, or permit the occupancy
of all or any portion of the Premises by any person or entity other than
Tenant’s employees (each of the foregoing, a “Transfer”). Landlord acknowledges
that Tenant is a publicly traded company, and no Transfer (as contemplated by
the previous sentence) shall be deemed effected due to changes in Tenant’s
stockholder composition as a result of trading in Tenant’s securities, nor due
to Tenant’s issuance of securities or the conversion of Tenant securities into
the common stock of Tenant. Any purported Transfer made without Landlord’s
consent, if required hereunder, shall be void and confer no rights upon any
third person, provided that if there is a Transfer, Landlord may collect rent
from the transferee without waiving the prohibition against Transfers, accepting
the transferee, or releasing Tenant from full performance under this Lease. In
the event of any Transfer in violation of this Section 13, Landlord shall have
the right to terminate this Lease upon thirty (30) days’ written notice to
Tenant given within sixty (60) days after receipt of written notice from Tenant
to Landlord of any Transfer, or within one (1) year after Landlord first learns
of the Transfer if no notice is given. No Transfer shall relieve Tenant of its
primary obligation as party Tenant hereunder, nor shall it reduce or increase
Landlord's obligations under this Lease.

 

PAGE 24

 

 

13.2         Landlord’s Recapture Right

 

(a)          Subject to Section 13.7 below, Tenant shall, prior to offering or
advertising the Premises or any portion thereof for a Transfer, give a written
notice (the “Recapture Notice”) to Landlord which: (i) states that Tenant
desires to make a Transfer, (ii) identifies the affected portion of the Premises
(the “Recapture Premises”), (iii) identifies the period of time (the “Recapture
Period”) during which Tenant proposes to sublet the Recapture Premises, or
indicates that Tenant proposes to assign its interest in this Lease, and (iv)
offers to Landlord to terminate this Lease with respect to the Recapture
Premises (in the case of a proposed assignment of Tenant's interest in this
Lease or a subletting for the remainder of the term of this Lease) or to suspend
the Term for the Recapture Period (i.e. the Term with respect to the Recapture
Premises shall be terminated during the Recapture Period and Tenant's rental
obligations shall be proportionately reduced). Landlord shall have fifteen (15)
business days within which to respond to the Recapture Notice.

 

(b)          Notwithstanding anything to the contrary contained herein, if
Landlord notifies Tenant that it accepts the offer contained in the Recapture
Notice or any subsequent Recapture Notice, Tenant shall have the right, for a
period of fifteen (15) days following receipt of such notice from Landlord, time
being of the essence, to notify Landlord in writing that it wishes to withdraw
such offer and this Lease shall continue in full force and effect.

 

13.3         Standard of Consent to Transfer. If Landlord does not timely give
written notice to Tenant accepting a Recapture Offer or declines to accept the
same, then Landlord agrees that, subject to the provisions of this Section 13,
Landlord shall not unreasonably withhold, condition or delay its consent to a
Transfer at fair market rent and otherwise on the terms contained in the
Recapture Notice to an entity which will use the Premises for the Permitted Uses
and, in Landlord's reasonable opinion: (a) has a tangible net worth and other
financial indicators sufficient to meet the Transferee’s obligations under the
Transfer instrument in question; (b) has a business reputation compatible with
the operation of a first-class combination laboratory, research, development and
office building; and (c) the intended use of such entity does not violate any
restrictive use provisions then in effect with respect to space in the Building.

 

13.4         Listing Confers no Rights. The listing of any name other than that
of Tenant, whether on the doors of the Premises or on the Building directory, or
otherwise, shall not operate to vest in any such other person, firm or
corporation any right or interest in this Lease or in the Premises or be deemed
to effect or evidence any consent of Landlord, it being expressly understood
that any such listing is a privilege extended by Landlord revocable at will by
written notice to Tenant.

 

13.5         Profits In Connection with Transfers. Tenant shall, within thirty
(30) days of receipt thereof, pay to Landlord fifty percent (50%) of any rent,
sum or other consideration to be paid or given in connection with any Transfer,
either initially or over time, after deducting reasonable actual out-of-pocket
legal, and brokerage expenses incurred by Tenant and unamortized improvements
paid for by Tenant in connection therewith, in excess of Rent hereunder as if
such amount were originally called for by the terms of this Lease as additional
rent.

 

13.6         Prohibited Transfers. Notwithstanding any contrary provision of
this Lease, Tenant shall have no right to make a Transfer unless on both (i) the
date on which Tenant notifies Landlord of its intention to enter into a Transfer
and (ii) the date on which such Transfer is to take effect, Tenant is not in
default of any of its obligations under this Lease. Notwithstanding anything to
the contrary contained herein, Tenant agrees that in no event shall Tenant make
a Transfer to (a) any government agency; (b) any tenant, subtenant or occupant
of other space in the Building; or (c) any entity with whom Landlord shall have
negotiated for space in the Property in the six (6) months immediately preceding
such proposed Transfer.

 

PAGE 25

 

 

13.7         Exceptions to Requirement for Consent. Notwithstanding anything to
the contrary herein contained, Tenant shall have the right, without obtaining
Landlord's consent and without giving Landlord a Recapture Notice, to make a
Transfer to (a) an Affiliated Entity (hereinafter defined) so long as such
entity remains in such relationship to Tenant, and (b) a Successor, provided
that prior to or simultaneously with any such Transfer, such Affiliated Entity
or Successor, as the case may be, and Tenant execute and deliver to Landlord an
assignment and assumption agreement in form and substance reasonably acceptable
to Landlord whereby such Affiliated Entity or Successor, as the case may be,
shall agree to be independently bound by and upon all the covenants, agreements,
terms, provisions and conditions set forth in the Lease on the part of Tenant to
be performed, and whereby such Affiliated Entity or Successor, as the case may
be, shall expressly agree that the provisions of this Section 13 shall,
notwithstanding such Transfer, continue to be binding upon it with respect to
all future Transfers. For the purposes hereof, an “Affiliated Entity” shall be
defined as any entity (a) that has a net worth and other financial indicators
demonstrating such entity’s ability to perform all of Tenant’s obligations
hereunder, as evidenced by audited financial statements; and (b) which is
controlled by, is under common control with, or which controls Tenant. For the
purposes hereof, a “Successor” shall be defined as any entity into or with which
Tenant is merged or with which Tenant is consolidated or which acquires all or
substantially all of Tenant’s stock or assets, provided that the surviving
entity shall have a net worth and other financial indicators sufficient to meet
Tenant’s obligations hereunder.

 

14.         INSURANCE; INDEMNIFICATION; EXCULPATION

 

14.1         Tenant’s Insurance.

 

(a)          Tenant shall procure, pay for and keep in force throughout the Term
(and for so long thereafter as Tenant remains in occupancy of the Premises)
commercial general liability insurance insuring Tenant on an occurrence basis
against all claims and demands for personal injury liability (including, without
limitation, bodily injury, sickness, disease, and death) or damage to property
which may be claimed to have occurred from and after the time any of the Tenant
Parties shall first enter the Premises, of not less than One Million Dollars
($1,000,000) per occurrence and Two Million Dollars ($2,000,000) in the
aggregate annually, and from time to time thereafter shall be not less than such
higher amounts, if procurable, as may be reasonably required by Landlord. Tenant
shall also carry umbrella liability coverage in an amount of no less than Six
Million Dollars ($6,000,000). Such policy shall also include contractual
liability coverage covering Tenant's liability assumed under this Lease,
including without limitation Tenant’s indemnification obligations. Such
insurance policy(ies) shall name Landlord, Landlord’s managing agent, and any
other persons or entities claiming by, through, or under them and of which
Landlord gives Tenant written notice, from time to time, as additional insureds.

 

PAGE 26

 

 

(b)          Tenant shall take out and maintain throughout the Term a policy of
fire, vandalism, malicious mischief, extended coverage and so-called “all risk”
coverage insurance in an amount equal to one hundred percent (100%) of the
replacement cost insuring (i) all items or components of Alterations, if
applicable (collectively, the “Tenant-Insured Improvements”), and (ii) all of
Tenant's furniture, equipment, fixtures and property of every kind, nature and
description related or arising out of Tenant’s leasehold estate hereunder, which
may be in or upon the Premises or the Building, (collectively, “Tenant’s
Property”). Such insurance shall insure the interests of both Landlord and
Tenant as their respective interests may appear from time to time.

 

(c)          Tenant shall take out and maintain a policy of business
interruption insurance throughout the Term sufficient to cover at least twelve
(12) months of Rent due hereunder and Tenant’s business losses during such
12-month period.

 

(d)          During periods when Tenant’s Work and/or any Alterations are being
performed, Tenant shall maintain, or cause to be maintained, so-called all risk
or special cause of loss property insurance or its equivalent and/or builders
risk insurance on 100% replacement cost coverage basis, including hard and soft
costs coverages. Such insurance shall protect and insure Landlord, Landlord's
agents, Tenant and Tenant's contractors, as their interests may appear, against
loss or damage by fire, water damage, vandalism and malicious mischief, and such
other risks as are customarily covered by so-called all risk or special cause of
loss property / builders risk coverage or its equivalent.

 

(e)          Tenant shall procure and maintain at its sole expense such
additional insurance as may be necessary to comply with any Legal Requirements.

 

(f)          Tenant shall cause all contractors and subcontractors to maintain
during the performance of any Alterations the insurance described in Exhibit 9
attached hereto.

 

(g)          The insurance required pursuant to Sections 14.1(a), (b), (c), (d)
and (e) (collectively, “Tenant’s Insurance Policies”) shall be effected with
insurers approved by Landlord, with a rating of not less than “A-XI” in the
current Best’s Insurance Reports, and authorized to do business in the
Commonwealth of Massachusetts under valid and enforceable policies. Tenant’s
Insurance Policies shall each provide that it shall not be canceled or modified
without at least thirty (30) days’ prior written notice to each insured named
therein. Tenant’s Insurance Policies may include deductibles in an amount no
greater than the greater of $25,000 or commercially reasonable amounts. On or
before the date on which any of the Tenant Parties shall first enter the
Premises and thereafter not less than five (5) days prior to the expiration date
of each expiring policy, Tenant shall deliver to Landlord documentation of
Tenant’s Insurance Policies issued by the respective insurers setting forth in
full the provisions thereof together with evidence satisfactory to Landlord of
the payment of all premiums for such policies. In the event of any claim, and
upon Landlord’s request, Tenant shall deliver to Landlord complete copies of
Tenant’s Insurance Policies. Upon request of Landlord, Tenant shall deliver to
any Mortgagee copies of the foregoing documents.

 

14.2         Tenant Indemnification. Except to the extent caused by the
negligence or willful misconduct of any of the Landlord Parties, Tenant shall
defend, indemnify and save the Landlord Parties harmless from and against any
and all Claims asserted by or on behalf of any person, firm, corporation or
public authority arising from:

 

PAGE 27

 

 

(a)          Tenant’s breach of any covenant or obligation under this Lease;

 

(b)          Any injury to or death of any person, or loss of or damage to
property, sustained or occurring in, upon, at or about the Premises;

 

(c)          Any injury to or death of any person, or loss of or damage to
property arising out of the use or occupancy of the Premises by or the
negligence or willful misconduct of any of the Tenant Parties; and

 

(d)          On account of or based upon any work or thing whatsoever done
(other than by Landlord or any of the Landlord Parties) at the Premises during
the Term and during the period of time, if any, prior to the Term Commencement
Date that any of the Tenant Parties may have been given access to the Premises.

 

14.3         Property of Tenant. Tenant covenants and agrees that, to the
maximum extent permitted by Legal Requirements, all of Tenant’s Property at the
Premises shall be at the sole risk and hazard of Tenant, and that if the whole
or any part thereof shall be damaged, destroyed, stolen or removed from any
cause or reason whatsoever, no part of said damage or loss shall be charged to,
or borne by, Landlord, except, subject to Section 14.5 hereof, to the extent
such damage or loss is due to the negligence or willful misconduct of any of the
Landlord Parties.

 

14.4         Limitation of Landlord’s Liability for Damage or Injury. Landlord
shall not be liable for any injury or damage to persons, animals or property
resulting from fire, explosion, falling plaster, steam, gas, air contaminants or
emissions, electricity, electrical or electronic emanations or disturbance,
water, rain or snow or leaks from any part of the Building or from the pipes,
appliances, equipment or plumbing works or from the roof, street or sub-surface
or from any other place or caused by dampness, vandalism, malicious mischief or
by any other cause of whatever nature, except to the extent caused by or due to
the negligence or willful misconduct of any of the Landlord Parties, and then,
where notice and an opportunity to cure are appropriate (i.e., where Tenant knew
of such condition sufficiently in advance of the occurrence of any such injury
or damage resulting therefrom as would have enabled Landlord to prevent such
damage or loss had Tenant notified Landlord of such condition) only after (i)
notice to Landlord of the condition claimed to constitute negligence or willful
misconduct, and (ii) the expiration of a reasonable time after such notice has
been received by Landlord without Landlord having commenced to take all
reasonable and practicable means to cure or correct such condition; and pending
such cure or correction by Landlord, Tenant shall take all reasonably prudent
temporary measures and safeguards to prevent any injury, loss or damage to
persons or property. Notwithstanding the foregoing, in no event shall any of the
Landlord Parties be liable for: (x) any property loss which is covered by
insurance policies actually carried or required to be so carried by this Lease,
(y) any such damage caused by other tenants or persons in the Building or caused
by operations in construction of any private, public, or quasi-public work; nor
(z) any latent defect in the Premises or in the Building, provided however, that
the provisions of this clause (z) shall not affect Landlord’s obligations under
Landlord’s Warranty or relieve Landlord of its obligations to maintenance and
repairs as required pursuant to Section 10.2 of the Lease.

 

PAGE 28

 

 

14.5         Waiver of Subrogation; Mutual Release. Landlord and Tenant each
hereby waives on behalf of itself and its property insurers (none of which shall
ever be assigned any such claim or be entitled thereto due to subrogation or
otherwise) any and all rights of recovery, claim, action, or cause of action
against the other and its agents, officers, servants, partners, shareholders, or
employees (collectively, the “Related Parties”) for any loss or damage that may
occur to or within the Premises or the Building or any improvements thereto, or
any personal property of such party therein which is insured against under any
property insurance policy actually being maintained by the waiving party from
time to time, even if not required hereunder, or which would be insured against
under the terms of any insurance policy required to be carried or maintained by
the waiving party hereunder, whether or not such insurance coverage is actually
being maintained, including, in every instance, such loss or damage that may be
caused by the negligence of the other party hereto and/or its Related Parties.
Landlord and Tenant each agrees to cause appropriate clauses to be included in
its property insurance policies necessary to implement the foregoing provisions.

 

14.6         Tenant’s Acts—Effect on Insurance. Tenant shall not do or permit
any Tenant Party to do any act or thing upon the Premises or elsewhere in the
Building which will invalidate or be in conflict with any insurance policies
covering the Building and the fixtures and property therein; and shall not do,
or permit to be done, any act or thing upon the Premises which shall subject
Landlord to any liability or responsibility for injury to any person or persons
or to property by reason of any business or operation being carried on upon said
Premises or for any other reason. If by reason of the failure of Tenant to
comply with the provisions hereof the insurance rate applicable to any policy of
insurance shall at any time thereafter be higher than it otherwise would be,
Tenant shall reimburse Landlord upon demand for that part of any insurance
premiums which shall have been charged because of such failure by Tenant,
together with interest at the Default Rate until paid in full, within ten (10)
business days after receipt of an invoice therefor. In addition, Tenant shall
reimburse Landlord for any increase in insurance premium arising as a result of
Tenant’s use and/or storage of any Hazardous Materials in the Premises.

 

14.7         Landlord Indemnity.

 

Except to the extent caused by the negligence or willful misconduct of any of
the Tenant Parties, Landlord shall defend, indemnify and save the Tenant Parties
harmless from and against any and all Claims asserted by or on behalf of any
person, firm, corporation or public authority to the extent arising from Claims
of third parties arising from any injury to or death of any person, or loss of
or damage to property, caused by the negligence or willful misconduct of
Landlord or the Landlord Parties.

 

14.8         Radioactive Materials.

 

In order to induce Landlord to waive its otherwise applicable requirement that
Tenant maintain insurance in favor as Landlord against liability arising from
the presence of radioactive materials in the Premises, Tenant hereby represents
and warrants to Landlord that at no time during the Term will Tenant bring upon,
or permit to be brought upon, the Premises any radioactive materials whatsoever.

 

PAGE 29

 

 

15.         CASUALTY; TAKING

 

15.1         Damage. If the Premises are damaged in whole or part because of
fire or other insured casualty (“Casualty”), or if the Premises are subject to a
taking in connection with the exercise of any power of eminent domain,
condemnation, or purchase under threat or in lieu thereof (any of the foregoing,
a “Taking”), then unless this Lease is terminated in accordance with Section
15.2 below, Landlord shall restore the Building and/or the Premises to
substantially the same condition as existed immediately following completion of
Landlord’s Work, or in the event of a partial Taking which affects the Building
and the Premises, restore the remainder of the Building and the Premises not so
Taken to substantially the same condition as is reasonably feasible. If, in
Landlord’s reasonable judgment, any element of the Tenant-Insured Improvements
can more effectively be restored as an integral part of Landlord’s restoration
of the Building or the Premises, such restoration shall also be made by
Landlord, but at Tenant’s sole cost and expense. Landlord shall, within sixty
(60) days after any Casualty, deliver to Tenant a written estimate of a general
contractor selected by Landlord (“Completion Estimate”) of the amount of time
required, using standard methods, to substantially complete the repair and
restoration of the Premises and any Common Areas necessary to provide access to
the Premises. Subject to rights of Mortgagees, Tenant Delays, Legal Requirements
then in existence and to delays for adjustment of insurance proceeds or Taking
awards, as the case may be, and instances of Force Majeure, Landlord shall
substantially complete such restoration within two hundred seventy (270) days
after Landlord’s receipt of all required permits therefor with respect to
substantial reconstruction of at least 50% of the Building, or, within one
hundred eighty (180) days after Landlord’s receipt of all required permits
therefor in the case of restoration of less than 50% of the Building (said 270
day and 180 day periods being hereinafter referred to as “Outside Estimated
Restoration Periods”). Upon substantial completion of such restoration by
Landlord, Tenant shall use diligent efforts to complete restoration of the
Premises to substantially the same condition as existed immediately prior to
such Casualty or Taking, as the case may be, as soon as reasonably possible.
Tenant agrees to cooperate with Landlord in such manner as Landlord may
reasonably request to assist Landlord in collecting insurance proceeds due in
connection with any Casualty which affects the Premises or the Building. In no
event shall Landlord be required to expend more than the Net (hereinafter
defined) insurance proceeds Landlord receives for damage to the Premises and/or
the Building or the Net Taking award attributable to the Premises and/or the
Building. “Net” means the insurance proceeds or Taking award actually paid to
Landlord (and not paid over to a Mortgagee) less all costs and expenses,
including adjusters and attorney’s fees, of obtaining the same. In the Operating
Year in which a Casualty occurs, there shall be included in Operating Costs
Landlord’s deductible under its property insurance policy. Except as Landlord
may elect pursuant to this Section 15.1, under no circumstances shall Landlord
be required to repair any damage to, or make any repairs to or replacements of,
any Tenant-Insured Improvements. If the Premises, or any part thereof, shall
have been rendered unfit for use and occupation hereunder by reason of any
damage caused by a Casualty or Taking, Base Rent and other charges payable by
Tenant under the Lease shall be equitably suspended or abated, according to the
nature and extent to which the Premises shall have been so rendered unfit, until
the Premises (except as to the property which is to be repaired by or at the
expense of Tenant) shall have been restored as nearly as practicably may be to
the condition in which they were immediately prior to such Casualty or Taking.

 

PAGE 30

 

 

15.2         Termination Rights.

 

(a)          Landlord’s Termination Rights. Landlord may terminate this Lease
upon thirty (30) days’ prior written notice to Tenant if:

 

(i)          any material portion of the Building or any material means of
access thereto is taken;

 

(ii)         more than thirty-five percent (35%) of the Building is damaged by
Casualty; or

 

(iii)        if the estimated time to complete restoration exceeds one (1) year
from the date on which Landlord receives all required permits for such
restoration.

 

(b)          Tenant’s Termination Right. If the Completion Estimate delivered by
Landlord to Tenant pursuant to Section 15.1 above, is longer than the applicable
Outside Estimated Restoration Period, then Tenant shall have the right, by
written notice to Landlord on or before the date ten (10) business days after
Tenant receives the Completion Estimate, to terminate the Lease. If neither
Tenant terminates the Lease pursuant to the immediately preceding sentence nor
Landlord terminates the Lease pursuant to Section 15.2(a), and if Landlord fails
to complete restoration of the Premises within the time frames and subject to
the conditions set forth in Section 15.1 above, then Tenant may terminate this
Lease upon thirty (30) days’ written notice to Landlord; provided, however, that
if Landlord completes such restoration within thirty (30) days after receipt of
any such termination notice, such termination notice shall be null and void and
this Lease shall continue in full force and effect. The remedies set forth in
this Section 15.2(b) and in Section 15.2(c) below are Tenant’s sole and
exclusive rights and remedies based upon Landlord’s failure to complete the
restoration of the Premises as set forth herein. Notwithstanding anything to the
contrary contained herein, Tenant shall not have the right to terminate this
Lease pursuant to this Section 15 if the Casualty was caused by the negligence
or intentional misconduct of any Tenant Party.

 

(c)          Either Party May Terminate. In the case of any Casualty or Taking
affecting the Premises and occurring during the last twelve (12) months of the
Term, then (i) if such Casualty or Taking results in more than twenty-five
percent (25%) of the floor area of the Premises being unsuitable for the
Permitted Uses, or (ii) the damage to the Premises costs more than $250,000 to
restore, then either Landlord or Tenant shall have the option to terminate this
Lease upon thirty (30) days’ written notice to the other. In addition, if
Landlord’s Mortgagee does not release sufficient insurance proceeds to cover the
cost of Landlord’s restoration obligations, then Landlord shall (i) notify
Tenant thereof, and (ii) have the right to terminate this Lease. If Landlord
does not terminate this Lease pursuant to the previous sentence and such notice
by Landlord does not include an agreement by Landlord to pay for the difference
between the cost of such restoration and such released insurance proceeds, then
Tenant may terminate this Lease by written notice to Landlord on or before the
date that is thirty (30) days after such notice. Notwithstanding anything to the
contrary contained in this Section 15, in no event may Tenant elect to terminate
this Lease hereunder if the Casualty that would otherwise give rise to such
right results from the gross negligence or willful misconduct of Tenant, its
agents, contractors, or employees.

 

PAGE 31

 

 

(d)          Automatic Termination. In the case of a Taking of the entire
Premises, then this Lease shall automatically terminate as of the date of
possession by the Taking authority.

 

15.3         Taking for Temporary Use. If the Premises are Taken for temporary
use, this Lease and Tenant’s obligations, including without limitation the
payment of Rent, shall continue. For purposes hereof, a “Taking for temporary
use” shall mean a Taking of sixty (60) days or less.

 

15.4         Disposition of Awards. Except for any separate award for Tenant’s
movable trade fixtures, relocation expenses, and unamortized leasehold
improvements paid for by Tenant (provided that the same may not reduce
Landlord’s award), all Taking awards to Landlord or Tenant shall be Landlord’s
property without Tenant’s participation, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award. Tenant may pursue its own claim
against the Taking authority.

 

16.         ESTOPPEL CERTIFICATE.

 

Tenant shall at any time and from time to time upon not less than ten (10)
business days’ prior notice from Landlord, execute, acknowledge and deliver to
Landlord a statement in writing certifying that this Lease is unmodified and in
full force and effect (or if there have been modifications, that the same is in
full force and effect as modified and stating the modifications), and the dates
to which Rent has been paid in advance, if any, stating whether or not Landlord
is in default in performance of any covenant, agreement, term, provision or
condition contained in this Lease and, if so, specifying each such default, and
such other facts as Landlord may reasonably request, it being intended that any
such statement delivered pursuant hereto may be relied upon by any prospective
purchaser of the Building or of any interest of Landlord therein, any Mortgagee
or prospective Mortgagee thereof, any lessor or prospective lessor thereof, any
lessee or prospective lessee thereof, or any prospective assignee of any
mortgage thereof. Time is of the essence with respect to any such requested
certificate, Tenant hereby acknowledging the importance of such certificates in
mortgage financing arrangements, prospective sales and the like. If Tenant shall
fail to execute and deliver to Landlord any such statement within such ten-day
period, Tenant hereby appoints Landlord as Tenant’s attorney-in-fact in its name
and behalf to execute such statement, such appointment being coupled with an
interest.

 

PAGE 32

 

 

17.         HAZARDOUS MATERIALS

 

17.1         Prohibition. Tenant shall not, without the prior written consent of
Landlord, bring or permit to be brought or kept in or on the Premises or
elsewhere in the Building or the Property (i) any inflammable, combustible or
explosive fluid, material, chemical or substance (except for standard office
supplies stored in proper containers); and (ii) any Hazardous Material
(hereinafter defined), other than the types and quantities of Hazardous
Materials which are listed on Exhibit 7 attached hereto (“Tenant’s Hazardous
Materials”), provided that the same shall at all times be brought upon, kept or
used in so-called ‘control areas’ (the number and size of which shall be
reasonably determined by Landlord) and in accordance with all applicable
Environmental Laws (hereinafter defined) and prudent environmental practice and
(with respect to medical waste and so-called “biohazard” materials) good
scientific and medical practice. Tenant shall be responsible for assuring that
all laboratory uses are adequately and properly vented. On or before each
anniversary of the Term Commencement Date, and on any earlier date during the
12-month period on which Tenant intends to add a new Hazardous Material or
materially increase the quantity of any Hazardous Material to the list of
Tenant’s Hazardous Materials, Tenant shall submit to Landlord an updated list of
Tenant’s Hazardous Materials for Landlord’s review and approval, which approval
shall not be unreasonably withheld, conditioned or delayed. Landlord shall have
the right, from time to time, to inspect the Premises for compliance with the
terms of this Section 17.1. Notwithstanding the foregoing, with respect to any
of Tenant’s Hazardous Materials which Tenant does not properly handle, store or
dispose of in compliance with all applicable Environmental Laws (hereinafter
defined), prudent environmental practice and (with respect to medical waste and
so-called “biohazard materials) good scientific and medical practice, Tenant
shall, upon written notice from Landlord, no longer have the right to bring such
material into the Building or the Property until Tenant has demonstrated, to
Landlord’s reasonable satisfaction, that Tenant has implemented programs to
thereafter properly handle, store or dispose of such material.

 

17.2         Environmental Laws. For purposes hereof, “Environmental Laws” shall
mean all laws, statutes, ordinances, rules and regulations of any local, state
or federal governmental authority having jurisdiction concerning environmental,
health and safety matters, including but not limited to any discharge by any of
the Tenant Parties into the air, surface water, sewers, soil or groundwater of
any Hazardous Material (hereinafter defined) whether within or outside the
Premises, including, without limitation (a) the Federal Water Pollution Control
Act, 33 U.S.C. Section 1251 et seq., (b) the Federal Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901 et seq., (c) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601
et seq., (d) the Toxic Substances Control Act of 1976, 15 U.S.C. Section 2601 et
seq., and (e) Chapter 21E of the General Laws of Massachusetts. Tenant, at its
sole cost and expense, shall comply with (i) Environmental Laws, and (ii) any
rules, requirements and safety procedures of the Massachusetts Department of
Environmental Protection, the City of Cambridge and any insurer of the Building
or the Premises with respect to Tenant’s use, storage and disposal of any
Hazardous Materials.

 

17.3         Hazardous Material Defined. As used herein, the term “Hazardous
Material” means asbestos, oil or any hazardous, radioactive or toxic substance,
material or waste or petroleum derivative which is or becomes regulated by any
Environmental Law, including without limitation live organisms, viruses and
fungi, medical waste and any so-called “biohazard” materials. The term
“Hazardous Material” includes, without limitation, oil and/or any material or
substance which is (i) designated as a “hazardous substance,” “hazardous
material,” “oil,” “hazardous waste” or toxic substance under any Environmental
Law.

 

PAGE 33

 

 

17.4         Testing. If any Mortgagee or governmental authority requires
testing to determine whether there has been any release of Hazardous Materials
and such testing is required as a result of the acts or omissions of any of the
Tenant Parties, then Tenant shall reimburse Landlord upon demand, as additional
rent, for the reasonable costs thereof, together with interest at the Default
Rate until paid in full. Tenant shall execute affidavits, certifications and the
like, as may be reasonably requested by Landlord from time to time concerning
Tenant's best knowledge and belief concerning the presence of Hazardous
Materials in or on the Premises, the Building or the Property. In addition to
the foregoing, if Landlord reasonably believes that any Hazardous Materials have
been released on the Premises in violation of this Lease or any Legal
Requirement, Landlord shall have the right to conduct appropriate tests of the
Premises or any portion thereof to demonstrate that Hazardous Materials are
present or that contamination has occurred due to the acts or omissions of any
of the Tenant Parties. Tenant shall pay all reasonable costs of such tests if
such tests reveal that Hazardous Materials exist at the Premises in violation of
this Lease or any Legal Requirement. Further, Landlord shall have the right to
cause a third party consultant retained by Landlord, at Landlord’s expense
(provided, however, that such costs shall be included in Operating Costs), to
review, but not more than once in any calendar year, Tenant’s lab operations,
procedures and permits to ascertain whether or not Tenant is complying with law
and adhering to best industry practices. Tenant agrees to cooperate in good
faith with any such review and to provide to such consultant any information
requested by such consultant and reasonably required in order for such
consultant to perform such review, but nothing contained herein shall require
Tenant to provide proprietary or confidential information to such consultant.

 

17.5         Indemnity; Remediation.

 

(a)          Tenant hereby covenants and agrees to indemnify, defend and hold
the Landlord Parties harmless from and against any and all Claims against any of
the Landlord Parties arising out of contamination of any part of the Property or
other adjacent property, which contamination arises as a result of: (i) the
presence of Hazardous Material in the Premises, the presence of which is caused
by any act or omission of any of the Tenant Parties, or (ii) from a breach by
Tenant of its obligations under this Section 17. This indemnification of the
Landlord Parties by Tenant includes, without limitation, reasonable costs
incurred in connection with any investigation of site conditions or any cleanup,
remedial, removal or restoration work required by any federal, state or local
governmental agency or political subdivision because of Hazardous Material
present in the soil or ground water on or under the Building based upon the
circumstances identified in the first sentence of this Section 17.5. The
indemnification and hold harmless obligations of Tenant under this Section 17.5
shall survive the expiration or any earlier termination of this Lease. Without
limiting the foregoing, if the presence of any Hazardous Material in the
Building or otherwise in the Property is caused or permitted by any of the
Tenant Parties and results in any contamination of any part of the Property or
any adjacent property, Tenant shall promptly take all actions at Tenant’s sole
cost and expense as are necessary to return the Property and/or the Building or
any adjacent property to their condition as of the date of this Lease, provided
that Tenant shall first obtain Landlord’s written approval of such actions,
which approval shall not be unreasonably withheld, conditioned or delayed so
long as such actions, in Landlord’s reasonable discretion, would not potentially
have any adverse effect on the Property, and, in any event, Landlord shall not
withhold its approval of any proposed actions which are required by applicable
Environmental Laws. The provisions of this Section 17.5 shall survive the
expiration or earlier termination of the Lease.

 

(b)          Without limiting the obligations set forth in Section 17.5(a)
above, if any Hazardous Material is in, on, under, at or about the Building or
the Property as a result of the acts or omissions of any of the Tenant Parties
and results in any contamination of any part of the Property or any adjacent
property that is in violation of any applicable Environmental Law or that
requires the performance of any response action pursuant to any Environmental
Law, Tenant shall promptly take all actions at Tenant’s sole cost and expense as
are necessary to reduce such Hazardous Material to amounts below any applicable
Reportable Quantity, any applicable Reportable Concentration and any other
applicable standard set forth in any Environmental Law; provided that Tenant
shall first obtain Landlord’s written approval of such actions, which approval
shall not be unreasonably withheld, conditioned or delayed so long as such
actions would not be reasonably expected to have an adverse effect on the market
value or utility of the Property for the Permitted Uses, and in any event,
Landlord shall not withhold its approval of any proposed actions which are
required by applicable Environmental Laws (such approved actions, “Tenant’s
Remediation”).

 

PAGE 34

 

 

(c)          In the event that Tenant fails to complete Tenant’s Remediation
prior to the end of the Term, then:

 

(i)          until the completion of Tenant’s Remediation (as evidenced by the
certification of Tenant’s Licensed Site Professional (as such term is defined by
applicable Environmental Laws), who shall be reasonably acceptable to Landlord)
(the “Remediation Completion Date”), Tenant shall pay to Landlord, with respect
to the portion of the Premises which reasonably cannot be occupied by a new
tenant until completion of Tenant’s Remediation, (A) additional rent on account
of Operating Costs and Taxes and (B) Base Rent in an amount equal to the greater
of (1) the fair market rental value of such portion of the Premises (determined
in substantial accordance with the process described in Section 1.2 above), and
(2) Base Rent attributable to such portion of the Premises in effect immediately
prior to the end of the Term; and

 

(ii)         Tenant shall maintain responsibility for Tenant’s Remediation and
Tenant shall complete Tenant’s Remediation as soon as reasonably practicable in
accordance with Environmental Laws. If Tenant does not diligently pursue
completion of Tenant’s Remediation, Landlord shall have the right to either (A)
assume control for overseeing Tenant’s Remediation, in which event Tenant shall
pay all reasonable costs and expenses of Tenant’s Remediation (it being
understood and agreed that all costs and expenses of Tenant’s Remediation
incurred pursuant to contracts entered into by Tenant shall be deemed
reasonable) within thirty (30) days of demand therefor (which demand shall be
made no more often than monthly), and Landlord shall be substituted as the party
identified on any governmental filings as the party responsible for the
performance of such Tenant’s Remediation or (B) require Tenant to maintain
responsibility for Tenant’s Remediation, in which event Tenant shall complete
Tenant’s Remediation as soon as reasonably practicable in accordance with
Environmental Laws, it being understood that Tenant’s Remediation shall not
contain any requirement that Tenant remediate any contamination to levels or
standards more stringent than those associated with the Property’s current
office, research and development, laboratory, and vivarium uses.

 

(d)          The provisions of this Section 17.5 shall survive the expiration or
earlier termination of this Lease.

 

17.6         Disclosures. Prior to bringing any Hazardous Material into any part
of the Property, Tenant shall deliver to Landlord the following information with
respect thereto: (a) a description of handling, storage, use and disposal
procedures; (b) all plans or disclosures and/or emergency response plans which
Tenant has prepared, including without limitation Tenant’s Spill Response Plan,
and all plans which Tenant is required to supply to any governmental agency or
authority pursuant to any Environmental Laws; (c) copies of all Required Permits
relating thereto; and (d) other information reasonably requested by Landlord.

 

PAGE 35

 

 

17.7         Removal. Tenant shall be responsible, at its sole cost and expense,
for Hazardous Material and other biohazard disposal services for the Premises.
Such services shall be performed by contractors reasonably acceptable to
Landlord and on a sufficient basis to ensure that the Premises are at all times
kept neat, clean and free of Hazardous Materials and biohazards except in
appropriate, specially marked containers reasonably approved by Landlord.

 

17.8         Landlord Obligations with respect to Hazardous Materials.

 

(a)          Landlord Remediation. If Hazardous Materials are discovered in, on
or under the Property which are not in compliance with applicable Environmental
Laws, and which are not the responsibility of Tenant pursuant to this Article
17, then Landlord shall remove or remediate the same, when, if, and in the
manner required by applicable Environmental Laws.

 

(b)          Landlord Indemnity. Landlord hereby indemnifies and shall defend
and hold Tenant, its officers, directors, employees, and agents harmless from
any Claims arising as result of any introduction of Hazardous Materials into the
Premises or the Property which are not in compliance with applicable
Environmental Laws to the extent caused by Landlord, or Landlord’s agents,
employees or contractors.

 

18.         RULES AND REGULATIONS.

 

18.1         Rules and Regulations. Tenant will faithfully observe and comply
with all rules and regulations promulgated from time to time with respect to the
Building, the Property and construction within the Property (collectively, the
“Rules and Regulations”). The current version of the Rules and Regulations is
attached hereto as Exhibit 8. In the case of any conflict between the provisions
of this Lease and any future rules and regulations, the provisions of this Lease
shall control. Nothing contained in this Lease shall be construed to impose upon
Landlord any duty or obligation to enforce the Rules and Regulations or the
terms, covenants or conditions in any other lease as against any other tenant
and Landlord shall not be liable to Tenant for violation of the same by any
other tenant, its servants, employees, agents, contractors, visitors, invitees
or licensees.

 

18.2         Energy Conservation. Landlord may institute upon written notice to
Tenant such policies, programs and measures as may be necessary, required, or
expedient for the conservation and/or preservation of energy or energy services
(collectively, the “Conservation Program”), provided however, that the
Conservation Program does not, by reason of such policies, programs and
measures, reduce the level of energy or energy services being provided to the
Premises below the level of energy or energy services then being provided in
comparable combination laboratory, research and development and office buildings
in the vicinity of the Premises, or as may be necessary or required to comply
with Legal Requirements or standards or the other provisions of this Lease. Upon
receipt of such notice, Tenant shall comply with the Conservation Program.

 

18.3         Recycling. Upon written notice, Landlord may establish policies,
programs and measures for the recycling of paper, products, plastic, tin and
other materials (a “Recycling Program”). Upon receipt of such notice, Tenant
will comply with the Recycling Program at Tenant’s sole cost and expense.

 

PAGE 36

 

 

19.         LAWS AND PERMITS.

 

19.1         Legal Requirements. Tenant shall not cause or permit the Premises,
or cause the Property or the Building to be used in any way that violates any
Legal Requirement, order, permit, approval, variance, covenant or restrictions
of record or any provisions of this Lease, interferes with the rights of tenants
of the Building, or constitutes a nuisance or waste. Tenant shall obtain,
maintain and pay for all permits and approvals needed for the operation of
Tenant’s business, as soon as reasonably possible, and shall promptly take all
actions necessary to comply with all Legal Requirements, including, without
limitation, the Occupational Safety and Health Act, applicable to Tenant’s use
of the Premises, the Property or the Building. Tenant shall maintain in full
force and effect all certifications or permissions required by any authority
having jurisdiction to authorize, franchise or regulate Tenant’s use of the
Premises. Tenant shall be solely responsible for procuring and complying at all
times with any and all necessary permits and approvals directly or indirectly
relating or incident to: the conduct of its activities on the Premises; its
scientific experimentation, transportation, storage, handling, use and disposal
of any chemical or radioactive or bacteriological or pathological substances or
organisms or other hazardous wastes or environmentally dangerous substances or
materials or medical waste or animals or laboratory specimens, if applicable.
Within ten (10) business days of a request by Landlord, which request shall be
made not more than once during each period of twelve (12) consecutive months
during the Term hereof, unless otherwise requested by any mortgagee of Landlord
or unless Landlord reasonably suspects that Tenant has violated the provisions
of this Section 4.4, Tenant shall furnish Landlord with copies of all such
permits and approvals that Tenant possesses or has obtained together with a
certificate certifying that such permits are all of the permits that Tenant
possesses or has obtained with respect to the Premises. Tenant shall promptly
give written notice to Landlord of any warnings or violations relative to the
above received from any federal, state or municipal agency or by any court of
law and shall promptly cure the conditions causing any such violations. Tenant
shall not be deemed to be in default of its obligations under the preceding
sentence to promptly cure any condition causing any such violation in the event
that, in lieu of such cure, Tenant shall contest the validity of such violation
by appellate or other proceedings permitted under applicable law, provided that:
(i) any such contest is made reasonably and in good faith, (ii) Tenant makes
provisions, including, without limitation, posting bond(s) or giving other
security, reasonably acceptable to Landlord to protect Landlord, the Building
and the Property from any liability, costs, damages or expenses arising in
connection with such alleged violation and failure to cure, (iii) Tenant shall
agree to indemnify, defend (with counsel reasonably acceptable to Landlord) and
hold Landlord harmless from and against any and all liability, costs, damages,
or expenses arising in connection with such condition and/or violation, (iv)
Tenant shall promptly cure any violation in the event that its appeal of such
violation is overruled or rejected, and (v) Tenant’s decision to delay such cure
shall not, in Landlord’s good faith determination, be likely to result in any
actual or threatened bodily injury, property damage, or any civil or criminal
liability to Landlord, any tenant or occupant of the Building or the Property,
or any other person or entity. Nothing contained in this Section 19.1 shall be
construed to expand the uses permitted hereunder beyond the Permitted Uses.
Landlord shall comply with any Legal Requirements and with any direction of any
public office or officer relating to the maintenance or operation of the
structural elements of the building and the Common Areas and office building,
and the costs so incurred by Landlord shall be included in Operating Costs in
accordance with the provisions of Section 5.2.

 

PAGE 37

 

 

20.         DEFAULT

 

20.1         Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default” hereunder by Tenant:

 

(a)          If Tenant fails to make any payment of Rent or any other payment
required hereunder, as and when due, and such failure shall continue for a
period of three (3) business days after notice thereof from Landlord to Tenant;
provided, however, an Event of Default shall occur hereunder without any
obligation of Landlord to give any notice if (i) Tenant fails to make any
payment within three (3) business days after the due date therefor, and (ii)
Landlord has given Tenant written notice under this Section 20.1(a) on more than
one (1) occasion during the twelve (12) month interval preceding such failure by
Tenant;

 

(b)          If Tenant shall abandon the Premises (whether or not the keys shall
have been surrendered or the Rent shall have been paid);

 

(c)          Intentionally omitted;

 

(d)          If Tenant shall fail to maintain any material insurance policy
required hereunder, which such failure remains uncured 30 days following notice
from Landlord;

 

(e)          If Tenant shall fail to restore the Security Deposit to its
original amount or deliver a replacement Letter of Credit as required under
Section 7 above, provided that such failure continues for five (5) business days
after written notice thereof to Tenant;

 

(f)          If Tenant causes or suffers any release of Hazardous Materials in
or near the Property equal to or in excess of Reportable Quantities or
Reportable Concentrations (as such terms are defined in Environmental Laws) (but
nothing contained in this clause (f) shall relieve Tenant of its obligations
under Section 17 above);

 

(g)          If Tenant shall make a Transfer in violation of the provisions of
Section 13 above, or if any event shall occur or any contingency shall arise
whereby this Lease, or the term and estate thereby created, would (by operation
of law or otherwise) devolve upon or pass to any person, firm or corporation
other than Tenant, except as expressly permitted under Section 13 hereof;

 

(h)          Intentionally omitted;

 

(i)          The material failure by Tenant to observe or perform any of the
covenants or provisions of this Lease to be observed or performed by Tenant,
other than as specified above, and such failure continues for more than thirty
(30) days after notice thereof from Landlord; provided, further, that if the
nature of Tenant's default is such that more than thirty (30) days are
reasonably required for its cure, then Tenant shall not be deemed to be in
default if Tenant shall commence such cure within said thirty (30) day period
and thereafter diligently prosecute such cure to completion, which completion
shall occur not later than ninety (90) days from the date of such notice from
Landlord;

 

PAGE 38

 

 

(j)          Tenant shall be involved in financial difficulties as evidenced by
an admission in writing by Tenant of Tenant’s inability to pay its debts
generally as they become due, or by the making or offering to make a composition
of its debts with its creditors;

 

(k)          Tenant shall make an assignment or trust mortgage, or other
conveyance or transfer of like nature, of all or a substantial part of its
property for the benefit of its creditors,

 

(l)          an attachment on mesne process, on execution or otherwise, or other
legal process shall issue against Tenant or its property and a sale of any of
its assets shall be held thereunder;

 

(m)          any judgment, attachment or the like in excess of $250,000 shall be
entered, recorded or filed against Tenant in any court, registry, etc. and
Tenant shall fail to pay such judgment within thirty (30) days after the
judgment shall have become final beyond appeal or to discharge or secure by
surety bond such lien, attachment, etc. within thirty (30) days of such entry,
recording or filing, as the case may be;

 

(n)          the leasehold hereby created shall be taken on execution or by
other process of law and shall not be revested in Tenant within thirty (30) days
thereafter;

 

(o)          a receiver, sequesterer, trustee or similar officer shall be
appointed by a court of competent jurisdiction to take charge of all or any part
of Tenant’s Property and such appointment shall not be vacated within thirty
(30) days; or

 

(p)          any proceeding shall be instituted by or against Tenant pursuant to
any of the provisions of any Act of Congress or State law relating to
bankruptcy, reorganizations, arrangements, compositions or other relief from
creditors, and, in the case of any proceeding instituted against it, if Tenant
shall fail to have such proceedings dismissed within thirty (30) days or if
Tenant is adjudged bankrupt or insolvent as a result of any such proceeding.

 

Wherever “Tenant “ is used in subsections (i), (j), (k), (l), (n) or (o) of this
Section 20.1, it shall be deemed to include any parent entity of Tenant.

 

20.2         Remedies. Upon an Event of Default, Landlord may, by notice to
Tenant, elect to terminate this Lease; and thereupon (and without prejudice to
any remedies which might otherwise be available for arrears of Rent or preceding
breach of covenant or agreement and without prejudice to Tenant’s liability for
damages as hereinafter stated), upon the giving of such notice, this Lease shall
terminate as of the date specified therein as though that were the Expiration
Date. Upon such termination, Landlord shall have the right to utilize the
Security Deposit or draw down the entire Letter of Credit, as applicable, and
apply the proceeds thereof to its damages hereunder. Without being taken or
deemed to be guilty of any manner of trespass or conversion, and without being
liable to indictment, prosecution or damages therefor, Landlord may, by lawful
process, enter into and upon the Premises (or any part thereof in the name of
the whole); repossess the same, as of its former estate; and expel Tenant and
those claiming under Tenant. The words “re-entry” and “re-enter” as used in this
Lease are not restricted to their technical legal meanings.

 

PAGE 39

 

 

20.3         Damages - Termination.

 

(a)          Upon the termination of this Lease under the provisions of this
Section 20, Tenant shall pay to Landlord Rent up to the time of such
termination, shall continue to be liable for any preceding breach of covenant,
and in addition, shall pay to Landlord as damages, at the election of Landlord,
either:

 

(i)          the amount (discounted to present value at the rate of five percent
(5%) per annum) by which, at the time of the termination of this Lease (or at
any time thereafter if Landlord shall have initially elected damages under
Section 20.3(a)(ii) below), (x) the aggregate of Rent projected over the period
commencing with such termination and ending on the Expiration Date, exceeds (y)
the aggregate projected rental value of the Premises for such period, taking
into account a reasonable time period during which the Premises shall be
unoccupied, plus all Reletting Costs (hereinafter defined); or

 

(ii)         amounts equal to Rent which would have been payable by Tenant had
this Lease not been so terminated, payable upon the due dates therefor specified
herein following such termination and until the Expiration Date, provided,
however, if Landlord shall re-let the Premises during such period, that Landlord
shall credit Tenant with the net rents received by Landlord from such
re-letting, such net rents to be determined by first deducting from the gross
rents as and when received by Landlord from such re-letting the expenses
incurred or paid by Landlord in terminating this Lease, as well as the expenses
of re-letting, including altering and preparing the Premises for new tenants,
brokers’ commissions, and all other similar and dissimilar expenses properly
chargeable against the Premises and the rental therefrom (collectively,
“Reletting Costs”), it being understood that any such re-letting may be for a
period equal to or shorter or longer than the remaining Term; and provided,
further, that (x) in no event shall Tenant be entitled to receive any excess of
such net rents over the sums payable by Tenant to Landlord hereunder and (y) in
no event shall Tenant be entitled in any suit for the collection of damages
pursuant to this Section 20.3(a)(ii) to a credit in respect of any net rents
from a re-letting except to the extent that such net rents are actually received
by Landlord prior to the commencement of such suit. If the Premises or any part
thereof should be re-let in combination with other space, then proper
apportionment on a square foot area basis shall be made of the rent received
from such re-letting and of the expenses of re-letting.

 

(b)          In calculating the amount due under Section 20.3(a)(i), above,
there shall be included, in addition to the Base Rent, all other considerations
agreed to be paid or performed by Tenant, including without limitation Tenant’s
Share of Operating Costs and Taxes, on the assumption that all such amounts and
considerations would have increased at the rate of five percent (5%) per annum
for the balance of the full term hereby granted.

 

(c)          Suit or suits for the recovery of such damages, or any installments
thereof, may be brought by Landlord from time to time at its election, and
nothing contained herein shall be deemed to require Landlord to postpone suit
until the date when the Term would have expired if it had not been terminated
hereunder.

 

PAGE 40

 

 

(d)          Nothing herein contained shall be construed as limiting or
precluding the recovery by Landlord against Tenant of any sums or damages to
which, in addition to the damages particularly provided above, Landlord may
lawfully be entitled by reason of any Event of Default hereunder.

 

(e)          In lieu of any other damages or indemnity and in lieu of full
recovery by Landlord of all sums payable under all the foregoing provisions of
this Section 20.3, Landlord may, by written notice to Tenant, at any time after
this Lease is terminated under any of the provisions herein contained or is
otherwise terminated for breach of any obligation of Tenant and before such full
recovery, elect to recover, and Tenant shall thereupon pay, as liquidated
damages, an amount equal to the aggregate of (x) an amount equal to the lesser
of (1) Rent accrued under this Lease in the twelve (12) months immediately prior
to such termination, or (2) Rent payable during the remaining months of the Term
if this Lease had not been terminated, plus (y) the amount of Rent accrued and
unpaid at the time of termination, less (z) the amount of any recovery by
Landlord under the foregoing provisions of this Section 20.3 up to the time of
payment of such liquidated damages.

 

(f)          Landlord agrees to use reasonable efforts to relet the Premises
after Tenant vacates the Premises in the event that the Lease is terminated
based upon a default by Tenant hereunder. Marketing of Tenant's Premises in a
manner similar to the manner in which Landlord markets other premises within
Landlord's control in the Building shall be deemed to have satisfied Landlord's
obligation to use "reasonable efforts." In no event shall Landlord be required
to (i) solicit or entertain negotiations with any other prospective tenants for
the Premises until Landlord obtains full and complete possession of the Premises
including, without limitation, the final and unappealable legal right to re-let
the Premises free of any claim of Tenant, (ii) relet the Premises before leasing
other vacant space in the Building, or (iii) lease the Premises for a rental
less than the current fair market rental then prevailing for similar office
space in the Building.

 

20.4         Landlord’s Self-Help; Fees and Expenses. If Tenant shall default in
the performance of any covenant on Tenant’s part to be performed in this Lease
contained, including without limitation the obligation to maintain the Premises
in the required condition pursuant to Section 10.1 above, Landlord may, upon
reasonable advance notice, except that no notice shall be required in an
emergency, immediately, or at any time thereafter, perform the same for the
account of Tenant. Tenant shall pay to Landlord upon demand therefor any costs
incurred by Landlord in connection therewith, together with interest at the
Default Rate until paid in full. In addition, Tenant shall pay all of Landlord’s
costs and expenses, including without limitation reasonable attorneys’ fees,
incurred (i) in enforcing any obligation of Tenant under this Lease or (ii) as a
result of Landlord or any of the Landlord Parties, without its fault, being made
party to any litigation pending by or against any of the Tenant Parties.

 

20.5         Waiver of Redemption, Statutory Notice and Grace Periods. Tenant
does hereby waive and surrender all rights and privileges which it might have
under or by reason of any present or future Legal Requirements to redeem the
Premises or to have a continuance of this Lease for the Term hereby demised
after being dispossessed or ejected therefrom by process of law or under the
terms of this Lease or after the termination of this Lease as herein provided.
Except to the extent prohibited by Legal Requirements, any statutory notice and
grace periods provided to Tenant by law are hereby expressly waived by Tenant.

 

PAGE 41

 

 

20.6         Landlord’s Remedies Not Exclusive. The specified remedies to which
Landlord may resort hereunder are cumulative and are not intended to be
exclusive of any remedies or means of redress to which Landlord may at any time
be lawfully entitled, and Landlord may invoke any remedy (including the remedy
of specific performance) allowed at law or in equity as if specific remedies
were not herein provided for.

 

20.7         No Waiver. Landlord’s failure to seek redress for violation, or to
insist upon the strict performance, of any covenant or condition of this Lease,
or any of the Rules and Regulations promulgated hereunder, shall not prevent a
subsequent act, which would have originally constituted a violation, from having
all the force and effect of an original violation. The receipt by Landlord of
Rent with knowledge of the breach of any covenant of this Lease shall not be
deemed a waiver of such breach. The failure of Landlord to enforce any of such
Rules and Regulations against Tenant and/or any other tenant in the Building
shall not be deemed a waiver of any such Rules and Regulations. No provisions of
this Lease shall be deemed to have been waived by either party unless such
waiver be in writing signed by such party. No payment by Tenant or receipt by
Landlord of a lesser amount than the Rent herein stipulated shall be deemed to
be other than on account of the stipulated Rent, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as Rent
be deemed an accord and satisfaction, and Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
Rent or pursue any other remedy in this Lease provided.

 

20.8         Restrictions on Tenant’s Rights. During the continuation of any
Event of Default, (a) Landlord shall not be obligated to provide Tenant with any
notice pursuant to Sections 2.3 and 2.4 above; and (b) Tenant shall not have the
right to make, nor to request Landlord’s consent or approval with respect to,
any Alterations or Transfers.

 

20.9         Landlord Default. Notwithstanding anything to the contrary
contained in the Lease, Landlord shall in no event be in default in the
performance of any of Landlord’s obligations under this Lease unless Landlord
shall have failed to perform such obligations within thirty (30) days (or such
additional time as is reasonably required to correct any such default, provided
Landlord commences cure within 30 days) after notice by Tenant to Landlord
properly specifying wherein Landlord has failed to perform any such obligation,
provided however, that the provisions of this sentence shall not affect or delay
Tenant’s rights and remedies under Section 10.7 of this Lease. Except as
expressly set forth in this Lease, Tenant shall not have the right to terminate
or cancel this Lease or to withhold rent or to set-off or deduct any claim or
damages against rent as a result of any default by Landlord or breach by
Landlord of its covenants or any warranties or promises hereunder, except in the
case of a wrongful eviction of Tenant from the Premises (constructive or actual)
by Landlord, unless same continues after notice to Landlord thereof and a
opportunity for Landlord to cure the same as set forth above. In addition,
Tenant shall not assert any right to deduct the cost of repairs or any monetary
claim against Landlord from rent thereafter due and payable under this Lease.

 

PAGE 42

 

 

21.         SURRENDER; ABANDONED PROPERTY; HOLD-OVER

 

21.1         Surrender

 

(a)          Upon the expiration or earlier termination of the Term, Tenant
shall (i) peaceably quit and surrender to Landlord the Premises (including
without limitation all fixed lab benches, fume hoods, electric, plumbing,
heating and sprinkling systems, fixtures and outlets, vaults, paneling, molding,
shelving, radiator enclosures, cork, rubber, linoleum and composition floors,
ventilating, silencing, air conditioning and cooling equipment therein and all
other furniture, fixtures, and equipment that was either provided by Landlord or
paid for in whole or in part by any allowance provided to Tenant by Landlord
under this Lease) broom clean, in good order, repair and condition excepting
only ordinary wear and tear and damage by fire or other insured Casualty; (ii)
remove all of Tenant’s Property, all autoclaves and cage washers and, to the
extent specified by Landlord, Alterations made by Tenant; and (iii) repair any
damages to the Premises or the Building caused by the installation or removal of
Tenant’s Property and/or such Alterations. Tenant’s obligations under this
Section 21.1(a) shall survive the expiration or earlier termination of this
Lease.

 

(b)          Prior to the expiration of this Lease (or within thirty (30) days
after any earlier termination), Tenant shall clean and otherwise decommission
all interior surfaces (including floors, walls, ceilings, and counters), piping,
supply lines, waste lines, acid neutralization systems and plumbing in and/or
exclusively serving the Premises, and all exhaust or other ductwork in and/or
exclusively serving the Premises, in each case which has carried or released or
been contacted by any Hazardous Materials or other chemical or biological
materials used in the operation of the Premises, and shall otherwise clean the
Premises so as to permit the Surrender Plan (defined below) to be issued. At
least thirty (30) days prior to the expiration of the Term (or, if applicable,
within five (5) business days after any earlier termination of this Lease),
Tenant shall deliver to Landlord a reasonably detailed narrative description of
the actions proposed (or required by any Legal Requirements) to be taken by
Tenant in order to render the Premises (including any Alterations permitted or
required by Landlord to remain therein) free of Hazardous Materials and
otherwise released for unrestricted use and occupancy including without
limitation causing the Premises to be decommissioned in accordance with the
regulations, if applicable, of the U.S. Nuclear Regulatory Commission and/or the
Massachusetts Department of Public health (the “MDPH”) for the control of
radiation, and cause the Premises to be released for unrestricted use by the
Radiation Control Program of the MDPH (the “Surrender Plan”). The Surrender Plan
(i) shall be accompanied by a current list of (A) all Required Permits held by
or on behalf of any Tenant Party with respect to Hazardous Materials in, on,
under, at or about the Premises, and (B) Tenant’s Hazardous Materials, and (ii)
shall be subject to the review and approval of Landlord’s environmental
consultant. In connection with review and approval of the Surrender Plan, upon
request of Landlord, Tenant shall deliver to Landlord or its consultant such
additional non-proprietary information concerning the use of and operations
within the Premises as Landlord shall request. On or before the expiration of
the Term (or within thirty (30) days after any earlier termination of this
Lease, during which period Tenant’s use and occupancy of the Premises shall be
governed by Section 21.3 below), Tenant shall deliver to Landlord a
certification from a third party certified industrial hygienist reasonably
acceptable to Landlord certifying that the Premises do not contain any Hazardous
Materials and evidence that the approved Surrender Plan shall have been
satisfactorily completed by a contractor acceptable to Landlord, and Landlord
shall have the right, subject to reimbursement at Tenant’s expense as set forth
below, to cause Landlord’s environmental consultant to inspect the Premises and
perform such additional procedures as may be deemed reasonably necessary to
confirm that the Premises are, as of the expiration of the Term (or, if
applicable, the date which is thirty (30) days after any earlier termination of
this Lease), free of Hazardous Materials and otherwise available for
unrestricted use and occupancy as aforesaid. Landlord shall have the
unrestricted right to deliver the Surrender Plan and any report by Landlord’s
environmental consultant with respect to the surrender of the Premises to third
parties. Such third parties and the Landlord Parties shall be entitled to rely
on the Surrender Report. If Tenant shall fail to prepare or submit a Surrender
Plan approved by Landlord, or if Tenant shall fail to complete the approved
Surrender Plan, or if such Surrender Plan, whether or not approved by Landlord,
shall fail to adequately address the use of Hazardous Materials by any of the
Tenant Parties in, on, at, under or about the Premises, Landlord shall have the
right to take any such actions as Landlord may deem reasonable or appropriate to
assure that the Premises and the Property are surrendered in the condition
required hereunder, the cost of which actions shall be reimbursed by Tenant as
additional rent upon demand. Tenant’s obligations under this Section 21.1(b)
shall survive the expiration or earlier termination of the Term.

 

PAGE 43

 

 

(c)          No act or thing done by Landlord during the Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. Unless otherwise
agreed by the parties in writing, no employee of Landlord or of Landlord’s
agents shall have any power to accept the keys of the Premises prior to the
expiration or earlier termination of this Lease. The delivery of keys to any
employee of Landlord or of Landlord’s agents shall not operate as a termination
of this Lease or a surrender of the Premises.

 

(d)          Notwithstanding anything to the contrary contained herein, Tenant
shall, at its sole cost and expense, remove from the Premises, prior to the end
of the Term, any item installed by or for Tenant and which, pursuant to Legal
Requirements, must be removed therefrom before the Premises may be used by a
subsequent tenant.

 

21.2         Abandoned Property. After the expiration or earlier termination
hereof, if Tenant fails to remove any property from the Building or the Premises
which Tenant is obligated by the terms of this Lease to remove within five (5)
business days after written notice from Landlord, such property (the “Abandoned
Property”) shall be conclusively deemed to have been abandoned, and may either
be retained by Landlord as its property or sold or otherwise disposed of in such
manner as Landlord may see fit. If any item of Abandoned Property shall be sold,
Tenant hereby agrees that Landlord may receive and retain the proceeds of such
sale and apply the same, at its option, to the expenses of the sale, the cost of
moving and storage, any damages to which Landlord may be entitled under Section
20 hereof or pursuant to law, and to any arrears of Rent.

 

21.3         Holdover. If any of the Tenant Parties holds over (which term shall
include, without limitation, the failure of Tenant or any Tenant Party to
perform all of its obligations under Section 21.1 above) after the end of the
Term, Tenant shall be deemed a tenant-at-sufferance subject to the provisions of
this Lease; provided that whether or not Landlord has previously accepted
payments of Rent from Tenant, (i) Tenant shall pay Base Rent at 200% of the
highest rate of Base Rent payable during the Term, (ii) Tenant shall continue to
pay to Landlord all additional rent, and (iii) Tenant shall be liable for all
damages, including without limitation lost business and consequential damages,
incurred by Landlord as a result of such holding over, Tenant hereby
acknowledging that Landlord may need the Premises after the end of the Term for
other tenants and that the damages which Landlord may suffer as the result of
Tenant’s holding over cannot be determined as of the Execution Date. Nothing
contained herein shall grant Tenant the right to holdover after the expiration
or earlier termination of the Term.

 

PAGE 44

 

 

21.4         Warranties. Tenant hereby assigns to Landlord any warranties in
effect on the last day of the Term with respect to any fixtures and Alterations
installed in the Premises. Tenant shall provide Landlord with copies of any such
warranties prior to the expiration of the Term (or, if the Lease is earlier
terminated, within five (5) business days thereafter).

 

22.         MORTGAGEE RIGHTS

 

22.1         Subordination. Tenant’s rights and interests under this Lease shall
be (i) subject and subordinate to any ground lease, overleases, mortgage, deed
of trust, or similar instrument covering the Premises, the Building and/or the
Land and to all advances, modifications, renewals, replacements, and extensions
thereof (each of the foregoing, a “Mortgage”), or (ii) if any Mortgagee elects,
prior to the lien of any present or future Mortgage. Tenant further shall attorn
to and recognize any successor landlord, whether through foreclosure or
otherwise, as if the successor landlord were the originally named landlord. The
provisions of this Section 22.1 shall be self-operative and no further
instrument shall be required to effect such subordination or attornment;
however, Tenant agrees to execute, acknowledge and deliver such instruments,
confirming such subordination and attornment in such form as shall be requested
by any such holder within fifteen (15) days of request therefor. Landlord shall
attempt to obtain an SNDA, as hereinafter defined, from the holder of the
existing Mortgage affecting the Property.

 

Notwithstanding the foregoing, it shall be a condition to Tenant’s obligation to
subordinate this Lease to any future Mortgage, that Landlord obtains a
subordination, non-disturbance and attornment agreement from the holder of such
Mortgage (or ground lessor, as the case may be) in the standard form used by
such Mortgagee (or ground lessor, as the case may be), with such commercially
reasonable changes as may be requested by Tenant (“SNDA”).

 

22.2         Notices. Tenant shall give each Mortgagee the same notices given to
Landlord concurrently with the notice to Landlord, and each Mortgagee shall have
a reasonable opportunity thereafter to cure a Landlord default, and Mortgagee’s
curing of any of Landlord’s default shall be treated as performance by Landlord.

 

22.3         Mortgagee Consent. Tenant acknowledges that, where applicable, any
consent or approval hereafter given by Landlord may be subject to the further
consent or approval of a Mortgagee; and the failure or refusal of such Mortgagee
to give such consent or approval shall, notwithstanding anything to the contrary
in this Lease contained, constitute reasonable justification for Landlord’s
withholding its consent or approval.

 

22.4         Mortgagee Liability. Tenant acknowledges and agrees that if any
Mortgage shall be foreclosed, (a) the liability of the Mortgagee and its
successors and assigns shall exist only so long as such Mortgagee or purchaser
is the owner of the Premises, and such liability shall not continue or survive
after further transfer of ownership; and (b) such Mortgagee and its successors
or assigns shall not be (i) liable for any act or omission of any prior lessor
under this Lease; (ii) liable for the performance of Landlord’s covenants
pursuant to the provisions of this Lease which arise and accrue prior to such
entity succeeding to the interest of Landlord under this Lease or acquiring such
right to possession; (iii) subject to any offsets or defense which Tenant may
have at any time against Landlord; (iv) bound by any base rent or other sum
which Tenant may have paid previously for more than one (1) month; or (v) liable
for the performance of any covenant of Landlord under this Lease which is
capable of performance only by the original Landlord.

 

PAGE 45

 

 

23.         QUIET ENJOYMENT.

 

Landlord covenants that so long as Tenant keeps and performs each and every
covenant, agreement, term, provision and condition herein contained on the part
and on behalf of Tenant to be kept and performed, Tenant shall peaceably and
quietly hold, occupy and enjoy the Premises during the Term from and against the
claims of all persons lawfully claiming by, through or under Landlord subject,
nevertheless, to the covenants, agreements, terms, provisions and conditions of
this Lease, any matters of record or of which Tenant has knowledge and to any
Mortgage to which this Lease is subject and subordinate, as hereinabove set
forth.

 

24.         NOTICES.

 

Any notice, consent, request, bill, demand or statement hereunder (each, a
“Notice”) by either party to the other party shall be in writing and shall be
deemed to have been duly given when either delivered by hand or by nationally
recognized overnight courier (in either case with evidence of delivery or
refusal thereof) addressed as follows:

 

If to Landlord:King 200 CPD LLC

c/o King Street Properties

200 CambridgePark Drive

Cambridge, MA 02140

Attention: Stephen D. Lynch

 

With a copy to:Goulston & Storrs PC

400 Atlantic Avenue

Boston, MA 02110

Attention: King Street

 

if to Tenant:(Prior to Commencement Date):

Enumeral Biomedical Holdings, Inc.

One Kendall Square

Building 400, 4th Floor

Cambridge, MA 02139

Attention: Arthur H. Tinkelenberg

 

(Following the Commencement Date):

Enumeral Biomedical Holdings, Inc.

200 CambridgePark Drive

Cambridge, MA 02140

Attention: Arthur H. Tinkelenberg

 

PAGE 46

 

 

Notwithstanding the foregoing, any notice from Landlord to Tenant regarding
ordinary business operations (e.g., exercise of a right of access to the
Premises, maintenance activities, invoices, etc.) may also be given by written
notice delivered by facsimile to any person at the Premises whom Landlord
reasonably believes is authorized to receive such notice on behalf of Tenant
without copies as specified above. Either party may at any time change the
address or specify an additional address for such Notices by delivering or
mailing, as aforesaid, to the other party a notice stating the change and
setting forth the changed or additional address, provided such changed or
additional address is within the United States. Notices shall be effective upon
the date of receipt or refusal thereof.

 

25.         MISCELLANEOUS

 

25.1         Separability. If any provision of this Lease or portion of such
provision or the application thereof to any person or circumstance is for any
reason held invalid or unenforceable, the remainder of this Lease (or the
remainder of such provision) and the application thereof to other persons or
circumstances shall not be affected thereby.

 

25.2         Captions. The captions are inserted only as a matter of convenience
and for reference, and in no way define, limit or describe the scope of this
Lease nor the intent of any provisions thereof.

 

25.3         Broker. Tenant and Landlord each warrants and represents that it
has dealt with no broker in connection with the consummation of this Lease other
than Cushman & Wakefield and NAI Hunneman (collectively, “Broker”). Tenant and
Landlord each agrees to defend, indemnify and save the other harmless from and
against any Claims arising in breach of the representation and warranty set
forth in the immediately preceding sentence. Landlord shall be solely
responsible for the payment of any brokerage commissions to Broker.

 

25.4         Entire Agreement. This Lease, Lease Summary Sheet and Exhibits 1-9
attached hereto and incorporated herein contain the entire and only agreement
between the parties and any and all statements and representations, written and
oral, including previous correspondence and agreements between the parties
hereto, are merged herein. Tenant acknowledges that all representations and
statements upon which it relied in executing this Lease are contained herein and
that Tenant in no way relied upon any other statements or representations,
written or oral. This Lease may not be modified orally or in any manner other
than by written agreement signed by the parties hereto.

 

25.5         Governing Law. This Lease is made pursuant to, and shall be
governed by, and construed in accordance with, the laws of the Commonwealth of
Massachusetts and any applicable local municipal rules, regulations, by-laws,
ordinances and the like.

 

25.6         Representation of Authority. By his or her execution hereof, each
of the signatories on behalf of the respective parties hereby warrants and
represents to the other that he or she is duly authorized to execute this Lease
on behalf of such party. Upon Landlord’s request, Tenant shall provide Landlord
with evidence that any requisite resolution, corporate authority and any other
necessary consents have been duly adopted and obtained.

 

PAGE 47

 

 

25.7         Expenses Incurred by Landlord Upon Tenant Requests. Tenant shall,
upon demand, reimburse Landlord for all reasonable expenses, including, without
limitation, legal fees, incurred by Landlord in connection with all requests by
Tenant for consents, approvals or execution of collateral documentation related
to this Lease, including, without limitation, costs incurred by Landlord in the
review and approval of Tenant’s plans and specifications in connection with
proposed Alterations to be made by Tenant to the Premises or in connection with
requests by Tenant for Landlord’s consent to make a Transfer. Such costs shall
be deemed to be additional rent under this Lease.

 

25.8         Survival. Without limiting any other obligation of Tenant which may
survive the expiration or prior termination of the Term, all obligations on the
part of Tenant to indemnify, defend, or hold Landlord harmless, as set forth in
this Lease shall survive the expiration or prior termination of the Term.

 

25.9         Limitation of Liability. Tenant shall neither assert nor seek to
enforce any claim against Landlord or any of the Landlord Parties, or the assets
of any of the Landlord Parties, for breach of this Lease or otherwise, other
than against Landlord’s interest in the Building and in the uncollected rents,
issues and profits thereof, and Tenant agrees to look solely to such interest
for the satisfaction of any liability of Landlord under this Lease. This Section
25.9 shall not limit any right that Tenant might otherwise have to obtain
injunctive relief against Landlord. Landlord and Tenant specifically agree that
in no event shall any officer, director, trustee, employee or representative of
Landlord or any of the other Landlord Parties ever be personally liable for any
obligation under this Lease, nor shall Landlord or any of the other Landlord
Parties be liable for consequential or incidental damages or for lost profits
whatsoever in connection with this Lease.

 

25.10         Binding Effect. The covenants, agreements, terms, provisions and
conditions of this Lease shall bind and benefit the successors and assigns of
the parties hereto with the same effect as if mentioned in each instance where a
party hereto is named or referred to, except that no violation of the provisions
of Section 13 hereof shall operate to vest any rights in any successor or
assignee of Tenant.

 

25.11         Landlord Obligations upon Transfer. Upon any sale, transfer or
other disposition of the Building, Landlord shall be entirely freed and relieved
from the performance and observance thereafter of all covenants and obligations
hereunder on the part of Landlord to be performed and observed, it being
understood and agreed in such event (and it shall be deemed and construed as a
covenant running with the land) that the person succeeding to Landlord’s
ownership of said reversionary interest shall thereupon and thereafter assume,
and perform and observe, any and all of such covenants and obligations of
Landlord, except as otherwise agreed in writing.

 

25.12         No Grant of Interest. Tenant shall not grant any interest
whatsoever in any fixtures within the Premises or any item paid in whole or in
part by Landlord’s Contribution or by Landlord.

 

PAGE 48

 

 

25.13         Financial Information. Tenant shall deliver to Landlord, within
thirty (30) days after Landlord’s reasonable request, Tenant’s most recently
completed balance sheet and related statements of income, shareholder’s equity
and cash flows statements (audited if available) reviewed by an independent
certified public accountant and certified by an officer of Tenant as being true
and correct in all material respects. Any such financial information may be
relied upon by any actual or potential lessor, purchaser, or mortgagee of the
Property or any portion thereof.

 

25.14         OFAC Certificate and Indemnity. Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 10756, the “Patriot
Act”) prohibit certain property transfers. Tenant hereby represents and warrants
to Landlord (which representations and warranties shall be deemed to be
continuing and re-made at all times during the Term) that neither Tenant nor, to
Tenant’s knowledge, any stockholder, manager, beneficiary, partner, or principal
of Tenant is subject to the Executive Order, that none of them, to Tenant’s
knowledge, is listed on the United States Department of the Treasury Office of
Foreign Assets Control (“OFAC”) list of “Specially Designated Nationals and
Blocked Persons” as modified from time to time, and that none of them, to
Tenant’s knowledge, is otherwise subject to the provisions of the Executive
Order or the Patriot Act. The most current list of “Specially Designated
Nationals and Blocked Persons” can be found at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html. Tenant shall from time
to time, within ten days after request by Landlord, deliver to Landlord any
certification or other evidence requested from time to time by Landlord in its
reasonable discretion, confirming Tenant’s compliance with these provisions. No
assignment or subletting, other than a Related Party Transfer, shall be
effective unless and until the assignee or subtenant thereunder delivers to
Landlord written confirmation of such party’s compliance with the provisions of
this subsection, in form and content satisfactory to Landlord. If for any reason
the representations and warranties set forth in this subsection, or any
certificate or other evidence of compliance delivered to Landlord hereunder, is
untrue in any material respect when made or delivered, or thereafter becomes
untrue in any material respect, then an event of default hereunder shall be
deemed to occur immediately, and there shall be no opportunity to cure. Tenant
shall indemnify, defend with counsel reasonably acceptable to Landlord, and hold
Landlord harmless from and against, any and all liabilities, losses claims,
damages, penalties, fines, and costs (including attorneys’ fees and costs)
arising from or related to the breach of any of the foregoing representations,
warranties, and duties of Tenant. The provisions of this subsection shall
survive the expiration or earlier termination of this Lease for the longest
period permitted by law.

 

25.15         Confidentiality. Except as otherwise provided in this Section
25.15, Tenant acknowledges and agrees that the terms of this Lease are
confidential and that disclosure of the terms hereof could adversely affect the
ability of Landlord to negotiate other leases with respect to the Building and
may impair Landlord’s relationship with other tenants of the Building. Tenant
agrees that it and its partners, officers, directors, employees, brokers, and
attorneys, if any, shall not disclose the terms and conditions of this Lease to
any other person or entity without the prior written consent of Landlord which
may be given or withheld by Landlord, in Landlord’s sole discretion, except as
required for financial disclosures or securities filings (pursuant to the US
Securities and Exchange Commission or other authority), as required by the order
of any court or public body with authority over Tenant, or in connection with
any litigation between Landlord and Tenant with respect this Lease. It is
understood and agreed that damages alone would be an inadequate remedy for the
breach of this provision by Tenant, and Landlord shall also have the right to
seek specific performance of this provision and to seek injunctive relief to
prevent its breach or continued breach.

 

PAGE 49

 

 

25.16         Force Majeure. This Lease and the obligations of Tenant to pay
rent hereunder and perform all the other covenants, agreements, terms,
provisions and conditions hereunder on the part of Tenant to be performed shall
in no way be affected, impaired or excused because Landlord is unable to fulfill
any of its obligations under this Lease or is unable to supply or is delayed in
supplying any service expressly or impliedly to be supplied or is unable to make
or is delayed in making any repairs, replacements, additions, alterations,
improvements or decorations or is unable to supply or is delayed in supplying
any equipment or fixtures if Landlord is prevented or delayed from so doing by
reason of strikes or labor troubles or any other similar or dissimilar cause
whatsoever beyond Landlord's reasonable control, including but not limited to,
governmental preemption in connection with a national emergency or by reason of
any rule, order or regulation of any department or subdivision thereof of any
governmental agency or by reason of the conditions of supply and demand which
have been or are affected by war, hostilities or other similar or dissimilar
emergency (collectively, “Force Majeure”). In each such instance of inability of
Landlord to perform, Landlord shall exercise reasonable diligence to eliminate
the cause of such inability to perform.

 

[SIGNATURES ON FOLLOWING PAGE]

 

PAGE 50

 

 

IN WITNESS WHEREOF the parties hereto have executed this Lease as a sealed
instrument as of the Execution Date.

 

LANDLORD       KING 200 CPD LLC,   a Delaware limited liability company        
By: King Street BP Investors, LLC,     its Manager           By: King Williams
LLC       its Manager               By: King Street Properties Investments LLC,
      Its Manager                     By: /s/ Stephen D. Lynch          
Name:  Stephen D. Lynch           Title:  Manager  

 

TENANT   ENUMERAL BIOMEDICAL HOLDINGS, INC.       By: /s/ Arthur H. Tinkelenberg
    Name: Arthur H. Tinkelenberg     Title:  President and Chief Executive
Officer  

 

PAGE 51

 

 

EXHIBIT 1

 

LEASE PLAN-SECOND FLOOR

 

[ex10-1tpg58.jpg]

 

EXHIBIT 1. PAGE 1

 

 

EXHIBIT 1-1

 

LEASE PLAN-GARAGE LEVEL

 

[ex10-1tpg59.jpg]

 

EXHIBIT 1-1. PAGE 1

 

 

[ex10-1tpg60.jpg]

 

EXHIBIT 1-1. PAGE 2

 

 

EXHIBIT 2

 

LEGAL DESCRIPTION

 

All that certain parcel of land with the buildings thereon situated on 200
Cambridge Park Drive (formerly known as Rindge Avenue Extension) in the City of
Cambridge, Middlesex County, Commonwealth of Massachusetts, being Lot A1, as
shown on a plan entitled "Plan of Land in Cambridge Massachusetts", prepared by
Vanasse Hangen Brustlin, Inc., dated May 14, 2001 and recorded with the
Middlesex South District in Book 33523, Page 397, as Plan 840 of 2001.

 

TOGETHER WITH the benefit of the non-exclusive rights and easements for parking
spaces, in common with others entitled thereto, (over Lot D) as set forth in an
instrument entitled "TPA Parking Easement" by BRE/CambridgePark Land L.L.C. to
Triangle Park Associates, dated April 15, 1999 and recorded with the Middlesex
South District Registry of Deeds in Book 30055, Page 95, as affected by
Relocation of TPA Parking Easement, dated October 16, 2012, recorded in Book
60269, Page 133 and Book 60443, Page 290; and as affected by First Amendment to
TPA Parking Easement, recorded with said Deeds, Book 61204, Page 275.

 

FURTHER TOGETHER WITH the benefit of those non-exclusive easement rights set
forth in an instrument entitled "Reciprocal Easement and Maintenance Agreement"
by and between Cambridge Park One Limited Partnership, Cambridge Park Two
Limited Partnership, Cambridge Park Three Limited Partnership and Triangle Park
Associates, dated October 30, 1997 and recorded with said Deeds in Book 27822,
Page 205, as amended by First Amendment and Ratification of Reciprocal Easement
and Maintenance Agreement dated March 5, 1999, and recorded with said Deeds in
Book 30055, Page 108.

 

EXHIBIT 2. PAGE 1

 

 

EXHIBIT 3

 

LANDLORD’S WORK

 

[ex10-1tpg62.jpg]

 

EXHIBIT 3. PAGE 1

 

 

EXHIBIT 3-1

 

LANDLORD/TENANT RESPONSIBILITIES MATRIX

 

[ex10-1tpg63.jpg]

 

EXHIBIT 3-1. PAGE 1

 

 

EXHIBIT 4

 

INTENTIONALLY OMITTED

 

EXHIBIT 4. PAGE 1

 

 

EXHIBIT 5

 

FORM OF LETTER OF CREDIT

 

________________________
[Name of Financial Institution]

 

Irrevocable Standby

Letter of Credit

No. ____________________________________

Issuance Date: ____________________________

Expiration Date: ___________________________

Applicant: _______________________________

 

Beneficiary

 

[[[LANDLORD NAME]]]

 

________________

________________

 

Ladies/Gentlemen:

 

We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount of
____________________ U.S. Dollars ($____________________) available for payment
at sight by your draft drawn on us when accompanied by the following documents:

 

1.          An original copy of this Irrevocable Standby Letter of Credit.

 

2.          Beneficiary’s dated statement signed by a purportedly authorized
officer/official certifying that the Beneficiary is entitled to draw upon this
Letter of Credit (in the amount of the draft submitted herewith) pursuant to
this Lease (the “Lease”) dated ________________ by and between
____________________, as Landlord, and __________________, as Tenant and/or any
amendment to the lease or any other agreement between such parties related to
the lease.

 

It is a condition of this Irrevocable Standby Letter of Credit that it will be
considered automatically renewed for a one year period upon the expiration date
set forth above and upon each anniversary of such date, unless at least sixty
(60) days prior to such expiration date or applicable anniversary thereof, we
notify you in writing by certified mail return receipt requested or by
recognized overnight courier service, that we elect not to so renew this
Irrevocable Standby Letter of Credit. A copy of any such notice shall also be
sent, in the same manner, to:

 

EXHIBIT 2. PAGE 1

 

 

_______________________. In addition to the foregoing, we understand and agree
that you shall be entitled to draw upon this Irrevocable Standby Letter of
Credit in accordance with 1 and 2 above in the event that we elect not to renew
this Irrevocable Standby Letter of Credit and, in addition, you provide us with
a dated statement purportedly signed by an authorized signatory or agent of
Beneficiary stating that the Applicant has failed to provide you with an
acceptable substitute irrevocable standby letter of credit in accordance with
the terms of the above referenced lease. We further acknowledge and agree that:
(a) upon receipt of the documentation required herein, we will honor your draws
against this Irrevocable Standby Letter of Credit without inquiry into the
accuracy of Beneficiary’s signed statement and regardless of whether Applicant
disputes the content of such statement; (b) this Irrevocable Standby Letter of
Credit shall permit partial draws and, in the event you elect to draw upon less
than the full stated amount hereof, the stated amount of this Irrevocable
Standby Letter of Credit shall be automatically reduced by the amount of such
partial draw; and (c) you shall be entitled to transfer your interest in this
Irrevocable Standby Letter of Credit from time to time and more than one time
without our approval and without charge. In the event of a transfer, we reserve
the right to require reasonable evidence of such transfer as a condition to any
draw hereunder.

 

This Irrevocable Standby Letter of Credit is subject to the Uniform Customs and
Practice for Documentary Credits (1993 revision) ICC Publication No. 500.

 

We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.

 

All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at
______________________________________________ to the attention of
__________________________________.

 

  Very truly yours,               [name]       [title]

 

EXHIBIT 2. PAGE 2

 

 

EXHIBIT 6

 

LANDLORD’S SERVICES

 

1.          Hot and cold water to the common area lavatories

2.          Electricity for building common areas

3.          HVAC services to the Building common areas and the Premises

4.          Maintenance and Repair of the Property as Described in Section 10.2

5.          Elevator service

6.          Trash Removal

7.          Snow Removal

8.          Exterior grounds and parking maintenance

9.          Management Services

10.         Building Security Systems and Services

11.         Maintenance of Life Safety Systems (fire alarm and sprinkler)

12.         Such other services as Landlord reasonably determines are necessary
or appropriate for the Property

 

EXHIBIT 6. PAGE 1

 

 

EXHIBIT 7

 

TENANT’S HAZARDOUS MATERIALS

 

Chemicals:

 

20X Tris pH 7.0

Acetic Acid Glacial ACS Grad

Acetone

Affigel Protein A

Agar Noble

Agarose Low EEO

Ammonium Chloride ACS

Ammonium Persulfate

Amphotericin B solution

Ampicillin Sodium Salt

Antibody preparation buffer

B-1,4-Galactosyltransferase (GAL T)

Biospin P-Gel columns

D(+)-      Biotin, 98%

Bleach

Bleach- Sodium Hypochlorite

Bovine Serum Album Fract V

Bovine Serum Album Fract V

Brilliant Blue G

Bromophenol Blue NA Salt

Buffer Additive

Buffer pH meter calibration Yellow pH 7

Buffer pH meter calibration Blue pH 10

Buffer pH meter calibration Red pH 4

Phosphate buffered solution

Calcium Carbonate CRT ACS

Calcium Chloride dihydrate

Citric Acid,anhydrous

Cryostor CS-10 freeze medium

Crystal Violet

Diatrizoic Acid

Diethanolamine Substrate Buffer (in Phosphate Substrate Kit)

DMSO Dimethyl Sulfoxide

Dodecyl sulfate sodium salt (SDS)

DPBS 1X

Drierite Indicat 8 Mesh

DTT (Dithiothreitol)

EDTA 0.5M pH 8

Electrode Storage Solution

Elution buffer

Elution buffer

 

EXHIBIT 7. PAGE 1

 

 

Ethanol 140 Proof

Ethanol 190 Proof

Ethanol 70%

Ethidium Bromide

Ethyl Alcohol 190 Proof

ExoSAP-IT

Ficoll PM400

Foam Bricks

Foam Insulation (for shipping)

Formaldehyde

FuGene HD Transfection Reagent

ß             Galactosidase

L-(+)       Glutamine

Glycerol

3-            Glycidoxypropyltrimethoxysilane

Glycine

Heparin Sodium

Hepes

HEPES buffer 1M

Hexane

High vacuum grease

Human insulin solution

Hydrochloric Acid 6N

Hydrogen Peroxide (30% in water)

IgG elution buffer

Immobolized Protein A/G

Ionomycin calcium salt

Kerosene

Lens cleaning solution

Lysis Solution

Magnesium Chloride Hexahydrate

Magnesium Sulfate, anhydrous

2-             Mercaptoethanol

Methanol

Methotrexate

Microcide SQ

Mineral Oil

Native Sample buffers

Neutralization buffer

Niteocellulose membrane

Nitrogen, Liquid

Oil, ultra Grade 19

OPD tablets

PBS Phosphate Buffered Saline

Peroxidase Solution

Peroxidase Substrate TMB

 

EXHIBIT 7. PAGE 2

 

 

Phenol red indicator aqueous

Phorbol 12-myristate 13-acetate

Phosphate Substrate Kit

Phytohaemagglutinin

Pierce Recombinant Protein A agarose

pNPP tablets

Polyethylene glycol (PEG) 8000

Polyethyleneimine

Poly-l-lysine microscope slides

Poly-l-lysine Solution

Potassium Bicarbonate

Potassium Chloride

Potassium Chloride Solution

Potassium Hydroxide

Potassium Phosphate Dibasic

Potassium Phosphate Monobasic

Precision plus dual color protein standards

2-             Propanol Certified ACS

Propidium Iodide

Protein free (PBS) blocking buffer

Protogel (30%)

Protogel Stacking Buffer

Protogel Resolving Buffer

QDOT 525 DIBO conjugate

QDOT 655 DIBO conjugate

QDOT 705 DIBO conjugate

QDOT 800 DIBO conjugate

Resuspension solution

RNAse A

Secureline lab marker

Simply Blue Safestain

Sodium acetate trihydrate

Sodium Azide

Sodium Bicarbonate

Sodium Chloride

Sodium Citrate dihydrate

Sodium Dodecyl Sulfate

Sodium Dodecyl Sulfate

Sodium Hydroxide Cert ACS

Sodium Hypochlorite (Bleach)

Sodium Phosphate Dibase Anhydrous

Sodium Phosphate Monobasic Monohydrate

Sodium Tetraborate decahydrate

1-             Step TMB Blotting

Sucrose

Sulfuric acid solution

 

EXHIBIT 7. PAGE 3

 

 

Surfact-Amps NP-40 (Nonidet-P40 Substitute)

Sylgard 184 silicone elastomer curing agent

Sylgard 184 silicone elastomer kit (base)

TAE Buffer 50X

TAE Buffer 50X

N,N,N',N'-        Tetramethylethylenediamine

Texwipes Wipers pre wetted with 60-79% IPA

Transblot transfer pack

D (+)-     Trehalose

Tridecafluoro- (1,1,2,2-tetrahydrooctyl)-1-trichlorosilane

Tris(hydroxymethyl)aminomethane (Tris Base)

Tris-Glycine-SDS Page Buffer 10X

Triton x-100, Dnase, Rn

Trypan Blue Solution

Tween 20

UDP-GALNAZ

Unisafe

Wash Solution

Xylene Cyanol FF

 

Flammables:

 

Class I Combustibles

 

Acetone

Ethanol 200 proof

Ethyl alcohol 140 proof

Ethyl alcohol 190 proof

Hexane

Isopropanol

Methanol

Solvent waste

 

Class II Combustibles

 

Acetic Acid

Formaldehyde

 

Class III Combustibles

 

Dimethyl sulfoxide

Glycerol

2-Mercaptoethanol

 

Flammable Solid

 

Texwipes Wipers pre wetted with 60-79% IPA

 

EXHIBIT 7. PAGE 4

 

 

Biologicals:

 

Bovine Serum Albumin Fract (Bovine)

HI FBS (Bovine)

Human IL-12p70 Recombinant Protein (Human)

Human IL-21 (E.Coli)

Human IL-23 Recombinant Protein (Human)

Native Respiratory Synctial Virus (Long strain of RSV grown on a monolayer of MA
cells)

Recombinant Human CD40 Ligand/TNFSF5 (Histidine tagged) (E.Coli)

Recombinant Human CXCL8/IL-8 (E.Coli)

Recombinant Human GM-CSF (E.Coli)

Recombinant Human IFN-g (E.Coli)

Recombinant Human IL-10 (S. frugiperda)

Recombinant Human IL-17 (E.Coli)

Recombinant Human IL-1b/IL-1F2 (E.Coli)

Recombinant Human IL-6 (E.Coli)

Recombinant Human Interleukin-2 (E.Coli)

Recombinant Human RSV (A, rsb1734) glycoprotein g (Human respiratory synctial
virus)

Recombinant Human RSV (A2) Fusion glycoprotein (Human respiratory synctial virus
B (strain A2))

Recombinant Human TNF-a (E.Coli)

Recombinant Influenza A Virus H1N1 Hemagglutinin (Influenza A Virus H1N1)

Recombinant Influenza A Virus H3N2 Hemagglutinin (Influenza A Virus)

Recombinant Influenza B Virus Hemagglutinin (Influenza B Virus)

Recombinant Protein A (S. aureus)

Staphylococcal Enterotoxins A, B, C, C1, C2, C3, D, E, F, G, H, I, J, K
(Staphylococcus aureus)

 

Antibodies:

 

1 D1K

AffiniPure Donkey Anti-Human IgG (H+L)

AffiniPure Goat Anti-Human IgA + IgG + IgM(H+L)

AffiniPure Goat Anti-Human IgG, Fcϒ

AffiniPure Goat Anti-Human IgM, Fc5μ

Alexa Fluor 488 anti-human CD3 Mouse IgG1, k

Alexa Fluor 488 anti-human CD3 Mouse IgG2a, k

Alexa Fluor 488 anti-human CD38

Alexa Fluor 488 Mouse Monoclonal ab to human CD19 antigen

Alexa Fluor 647 anti-human CD14

Alexa Fluor 647 anti-human CD14

Alexa Fluor 647-conjugated AffiniPure F(ab')2 Fragment Donkey Anti-Mouse IgG
(H+L)

Alkaline Phosphatase-conjugated AffiniPure Goat Anti-Human IgG

Alkaline Phosphatase-conjugated AffiniPure Rabbit Anti-Goat IgG

Anti-H1 Influenza Hemagglutinin Rabbit Polyclonal

 

EXHIBIT 7. PAGE 5

 

 

Anti-His Antibody

Anti-human CD138 (Syndecan-1) APC

Anti-human IL-12 Purified

Anti-human IL-12/IL-23 p40

Antihuman IL-17A purified

Anti-human IL-21 Biotin

Anti-human IL-21 Purified

Anti-human IL-23, p40, p19

Anti-Mouse IgG- Peroxidase

APC Mouse Anti-human CD27

APC Mouse Anti-Human CD3

APC Mouse Anti-Human CD38

Biotin Anti-human and viral IL-10

CD138 APC

CD138 FITC

CD38 FITC

ChromPure Human IgA, serum

ChromPure Human IgG, whole molecule

ChromPure Human IgM, whole molecule

Donkey Polyclonal secondary antibody to Human IgG (H+L)

DyLight 488-Conjugated AffiniPure Rabbit Anti-Human IgG (H+L)

Dylight 549- conjugated AffiniPure Donkey Anti-human IgM,Fc5μ

Dylight 550-Goat Polyclonal Secondary Antibody to Human IgA- Alpha Chain

DyLight 594-Conjugated AffiniPure Donkey Anti-Human IgG, Fcϒ

Dylight 649-conjugated AffiniPure Goat Anti-Human Serum IgA, α Chain Specific

Fluprescein-conjugated AffiniPure F(ab') Fragment Donkey Anti-Goat IgG (H+L)

Goat Anti-Human IgG (H+L)

Goat Anti-Influenze A Virus Polyclonal Ab

Goat Anti-RSV Polyclonal Antibody

Goat Polyclonal Secondary Antibody to Donkey IgG - (H+L)

Human CXCL8/IL-B Ab Polyclonal Goat IgG

Human IgG-1 Fc

Human IgG1, KAPPA

Human IgG2, KAPPA

Human IgG3, KAPPA

Human IL-6 ab Monoclonal Mouse IgG

Human IL-6 ab Polyclonal Goat IgG

LEAF Purified anti-human CD8a

LEAF purified anti-human GM-CSF

LEAF Purified anti-human HLA-DR

LEAF Purified anti-human TNF-α

Monoclonal Anti-Flag M2, Clone M2

Monoclonal Anti-Human IgG1 9Fc Specific)

Monoclonal Anti-Human IgG2 Clone HP-6002

Monoclonal Anti-human IgG3

Mouse Anti RSV Fusion Protein

 

EXHIBIT 7. PAGE 6

 

 

Mouse Anti RSV Fusion Protein monoclonal ab.

Mouse anti-RSV Monoclonal ab

PE Mouse Anti-Human CD19

PerCP-conjugated AffiniPure F(ab')2 Fragment Donkey Anti-Mouse IgG (H+L)

Purified anti-human CD19

Purified anti-human CD20

Purified anti-human CD22

Purified anti-human CD27

Purified anti-human IL-1β

Purified anti-human IL-6

Purified Mouse Anti-Human IgA1/IgA2

Purified Mouse Anti-Human IgG

Purified Mouse Anti-Human IgG1

Purified Rat Anti-human IL-10

Recombinant H1N1 HA Protein

Recombinant human HRSV glycoprotein G

Recombinant human IFN-ϒ

Recombinant human RSV Fusion Protein

R-Phycoerythrin-conjugated AffiniPure F(ab')2 Fragment Donkey Anti-Rabbit IgG
(H+L)

TRTIC Labeled Lectin

V450 Mouse Anti-Human CD27

Rat IgG1, κ

Rat IgG2a, κ

Mouse IgG2b, κ

Mouse IgG1, κ

 

Cell Lines:

 

HEK 293 (Human)

293T/17 (Human)

CHO DP-12 (C. griseus)

ARH-77 (Human)

Mouse Spleen Cells (Mouse)

12I11 (Human)

4M17 (Human)

N1 (Mouse Hybridoma)

N15 (Mouse Hybridoma)

11B7.11 (Mouse Hybridoma)

Balb/c (Mouse spleenocytes)

NIH3T3 Cell line murine (Murine)

Whole blood cells (Human)

 

EXHIBIT 7. PAGE 7

 

 

EXHIBIT 8

 

RULES AND REGULATIONS

 

200 CAMBRIDGEPARK DRIVE, CAMBRIDGE, MA

 

A.General

 

1.Tenant and its employees shall not in any way obstruct the sidewalks, halls,
stairways, or exterior vestibules of the Building, and shall use the same only
as a means of passage to and from their respective offices. Unless expressly
provided for in the Lease and then only with the express permission of the
Landlord, access to the mechanical penthouse and roofs are not permitted.

 

2.Corridor doors, when not in use, shall be kept closed.

 

3.Areas used in common by tenants, including the Fitness Center and PH
Neutralization Room shall be subject to such reasonable regulations as are
posted therein.

 

4.Access cards to the Fitness Center shall be provided to Tenant’s employees
upon written request and receipt of a signed waiver.

 

5.Tenant’s PH Neutralization System shall be located in a shared room in the
Basement of the Building in an area designated for Tenant’s use by the Landlord.
In no event shall Tenant obstruct passage to or interfere with access to systems
operated by other Tenant’s in the Building. Tenant’s use of area shall be
strictly related to the Tenant’s use and operation of its PH Neutralization
System. Tenant shall provide secondary containment for storage of chemicals and
materials, which shall be safely stored in accordance with the Lease.

 

6.No companion animals, except Seeing Eye dogs, shall be brought into or kept
in, on or about the Premises or Common Areas; provided however, the foregoing
restriction shall not apply to any laboratory animals used by Tenant in
connection with its research and development activities.

 

7.Alcoholic beverages (without Landlord’s prior written consent, which shall not
be unreasonably withheld, delayed, or conditioned), illegal drugs or other
illegal controlled substances are not permitted in the Common Areas, nor will
any person under the influence of the same be permitted in the Common Areas.
Landlord reserves the right to exclude or expel from the Building any persons
who, in the judgment of the Landlord, is under the influence of alcohol or
drugs, or shall do any act in violation of the rules and regulations of the
Building.

 

8.No firearms or other weapons are permitted in the Common Areas.

 

9.No fighting or “horseplay” will be tolerated at any time in the Common Areas.

 

EXHIBIT 8. PAGE 1

 

 

10.Tenant shall not cause the need for any additional janitorial labor or
services in the Common Areas by reason of Tenant’s carelessness or indifference
in the preservation of good order and cleanliness.

 

11.Smoking and discarding of smoking materials by Tenant and/or any Tenant Party
is permitted only in exterior locations designated by Landlord. Tenant will
instruct and notify its employees and visitors of such policy.

 

12.Bicycles and other vehicles are not permitted inside the Building or on the
walkways outside the Building, except in those areas specifically designated by
Landlord for such purposes

 

13.Tenant shall not operate or permit to be operated on the Premises any coin or
token operated vending machine or similar device (including, without limitation,
telephones, lockers, toilets, scales, amusement devices and machines for sale of
beverages food, candy, cigarettes or other goods), except for those vending
machines or similar devices which are for the sole and exclusive use of tenant’s
employees.

 

14.Canvassing, soliciting, and peddling in or about the Building is prohibited.
Tenant, its employees, agents and contractors shall cooperate with said policy,
and Tenant shall cooperate and use best efforts to prevent the same by Tenant’s
invitees.

 

15.Fire protection and prevention practices implemented by the Landlord from
time to time in the Common Areas, including participation in fire drills, must
be observed by Tenant at all times.

 

16.Except as provided for in the Lease, no signs, advertisements or notices
shall be painted or affixed on or to any windows, doors or other parts of the
Building that are visible from the exterior of the Building unless approved in
writing by the Landlord.

 

17.The restroom fixtures shall be used only for the purpose for which they were
constructed and no rubbish, ashes, or other substances of any kind shall be
thrown into them. Tenant will bear the expense of any damage resulting from
misuse.

 

18.Tenant will not interfere with or obstruct any perimeter heating, air
conditioning or ventilating units.

 

19.Tenant shall cause the Premises to be exterminated per Article 10.6 of the
Lease. Except as included in Landlord’s Services, Tenant shall bear the cost and
expense of such pest control services.

 

20.Tenant shall not install, operate or maintain in the Premises or in any other
area of the Building, any electrical equipment which does not bear the U/L
(Underwriters Laboratories) seal of approval, or which would overload the
electrical system or any part thereof beyond its capacity for proper, efficient
and safe operation as determined by Landlord, taking into consideration the
overall electrical system and the present and future requirements of the
Building.

 

EXHIBIT 8. PAGE 2

 

 

21.Tenants shall not perform improvements or alterations within the Building or
their Premises, if the work has the potential of disturbing the fireproofing
which has been applied on the surfaces of structural steel members, without the
prior written consent of Landlord, if applicable.

 

22.Tenant shall manage its waste removal and janitorial program in a manner
acceptable to the Landlord, at its sole cost and expense, keeping any
recyclables, garbage, trash, rubbish and refuse neatly stored in vermin- proof
containers for Tenants sole use within the Premises or Landlord designated area
until removed with all removal to be performed during non-business hours. Tenant
shall not place in any waste receptacle, dumpster, or building compactor any
biohazard materials, hazardous material, or other material that cannot be
disposed of in the ordinary and customary manner of trash and garbage.

 

23.Lab operators who travel outside lab space must abide by the “one glove rule”
and remove lab coats where predetermined. For the avoidance of doubt, the “one
glove rule” is intended to ensure that lab personnel use an ungloved hand to
touch common area surfaces.

 

24.In order to maximize the safety and effectiveness of first responders who
must enter the Premises in emergency, Tenant shall maintain chemical lists and
MSDS sheets at readily identifiable and accessible locations at the entrance to
each lab area.

 

25.Tenant shall provide Landlord, in writing, the names and contact information
of two (2) representatives authorized by Tenant to request Landlord services,
either billable or non-billable and to act as a liaison for matters related to
the Premises.

 

B.Access & Security

 

1.Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during the hours Landlord may deem advisable for the
adequate protection of the Property. Use of the Building and the leased premises
before 8 AM or after 6 PM, or any time during Saturdays, Sundays or legal
holidays shall be allowed only to persons with a key/card key to the Building or
guests accompanied by such persons. Any persons found in the Building after
hours without such keys/card keys are subject to the surveillance of building
staff.

 

2.Tenant shall not place any additional lock or locks on any exterior door in
the Premises or Building or on any door in the Building core within the
Premises, including doors providing access to the telephone and electric closets
and the slop sink, without Landlord’s prior written consent. A reasonable number
of keys to the locks on the doors in the Premises shall be furnished by Landlord
to Tenant at the cost of Tenant, and Tenant shall not have any duplicate keys
made. All keys shall be returned to landlord at the expiration or earlier
termination of this Lease.

 

3.Landlord may from time to time adopt appropriate systems and procedures for
the security or safety of the Building, its occupants, entry and use, or its
contents, provided that Tenant shall have access to the Building 24 hours per
day, 7 days a week. Tenant, Tenant’s agents, employees, contractors, guests and
invitees shall comply with Landlord’s reasonable requirements relative thereto.

 

EXHIBIT 8. PAGE 3

 

 

4.Tenant acknowledges that Property security problems may occur which may
require the employment of additional security measures in the day-to-day
operation of the Common Areas. Accordingly, Tenant agrees to cooperate and cause
its employees, contractors, and other representatives to cooperate fully with
Landlord in the implementation of any reasonable security procedures concerning
the Common Areas.

 

5.Tenant and its employees, agents, contractors, invitees and licensees are
limited to the Premises and the Common Areas. Tenants and its employees, agents,
contractors, invitees and licensees may not enter other areas of the Project
(other than the Common Areas) except when accompanied by an escort from the
Landlord.

 

C.Shipping/Receiving

 

1.Dock areas for the Building shall not be used for storage or staging by
Tenant.

 

2.In no case shall any truck or trailer be permitted to remain in a loading dock
area for more than 45 minutes.

 

3.There shall not be used in any Common Area, either by Tenant or by delivery
personnel or others, in the delivery or receipt of merchandise, any hand trucks,
except those equipped with rubber tires and sole guards.

 

4.Use of the freight elevators shall be on a first come, first serve basis for
moving and deliveries. Freight elevators may be used during normal business
hours. After hours use is permitted with notice to the Management Company and
subject to reimbursement to Landlord for any reasonable cost. In no event shall
Tenant exceed the load limits posted in the freight elevators and shall not stop
the elevator for more than thirty (30) minutes for purposes of loading/unloading
.

 

5.Lab operators carrying any lab related materials may only travel within the
Premises and to and from the loading dock.

 

6.Any dry ice brought into the building must be delivered through the loading
dock.

 

7.All nitrogen tanks must travel through the loading dock and should never be
left unattended outside of the Premises.

   

D..Parking

 

1.          Unless otherwise stipulated in the Lease, parking is on an
unassigned, non reserved basis. Tenant shall park in conformity with all signs
and other markings and will honor all reserved and handicap parking spaces.

 

2.          Access to the Parking Spaces (as defined in the Lease) shall be
controlled by key cards to be provided by the Landlord. Parking access cards are
not transferrable. Tenant will notify Landlord upon termination of any employee
with a parking access card so that Landlord may promptly deactivate that
employee’s card. Tenant will notify Landlord immediately if a parking access
card is lost. Tenant shall be responsible for the reasonable associated
replacement cost.

 

EXHIBIT 8. PAGE 4

 

 

3.          Parking of any trailers, trucks, motor homes, or unregistered
vehicles in the parking areas is prohibited.

 

4.          Vehicles may not be stored in the Parking Spaces, however, overnight
parking shall be permitted with notice to the Management Company.

 

5.          Washing, maintenance and repair of motor vehicles in the Parking
Spaces is expressly prohibited. Disabled vehicles shall be removed within
forty-eight (48) hours.

 

E.Moving

 

1.          Tenant shall provide Landlord with reasonable notice of move in
and/or move out of equipment and/or furniture. In the case of move out or
removals, Tenant shall provide notice in writing.

 

2.          Moving shall be performed during normal business hours unless
otherwise approved by Landlord. Tenant will be responsible for any additional
costs incurred by Landlord for after business hours use.

 

3.          Certificate of insurance shall be provided by Tenant’s contractor
naming Landlord and Landlord’s managing agent as additional insureds.

 

4.          Tenant shall cause its moving contractor to provide protection to
all Common Area floors and walls. All dollies and handcarts must be equipped
with rubber wheels. Tenant’s moving contractor shall be responsible for the
off-site removal of any boxes, padding, and other associated trash from the
common areas. Disposal of trash from moving shall not be permitted in the
Building dumpster or compactor.

 

EXHIBIT 8. PAGE 5

 

 

EXHIBIT 9

 

TENANT WORK INSURANCE SCHEDULE

 

Tenant shall, at its own expense, maintain and keep in force, or cause to be
maintained and kept in force by any general contractors, sub-contractors or
other third party entities where required by contract, throughout any period of
alterations to the Premises or the Building by Tenant, the following insurance
coverages:

 

(1)         Property Insurance. “All-Risk” or “Special” Form property insurance,
and/or Builders Risk coverage for major renovation projects, including, without
limitation, coverage for fire, earthquake and flood; boiler and machinery (if
applicable); sprinkler damage; vandalism; malicious mischief coverage on all
equipment, furniture, fixtures, fittings, tenants work, improvements and
betterments, business income, extra expense, merchandise, inventory/stock,
contents, and personal property located on or in the Premises. Such insurance
shall be in an amount equal to the full replacement cost of the aggregate of the
foregoing and shall provide coverage comparable to the coverage in the standard
ISO “All-Risk” or “Special” form, when such coverage is supplemented with the
coverages required above. Property policy shall also include coverage for Plate
Glass, where required by written contract.

 

Builders Risk insurance coverage may be provided by the general contractor on a
blanket builders risk policy with limits adequate for the project, and
evidencing the additional insureds as required in the Lease.

 

(2)         Liability Insurance. General Liability, Umbrella/Excess Liability,
Workers Compensation and Auto Liability coverage as follows:

 

(a)          General Liability $1,000,000 per occurrence   $1,000,000 personal &
advertising injury   $2,000,000 products/completed operations aggregate  
$2,000,000 general aggregate

 

The General Contractor is required to maintain, during the construction period
and up to 3 years after project completion, a General Liability insurance
policy, covering bodily injury, personal injury, property damage, completed
operations, with limits to include a $1,000,000 limit for blanket contractual
liability coverage and adding Landlord as additional insured as respects the
project during construction and for completed operations up to 3 years after the
end of the project. Landlord requires a copy of the ISO 20 10 11 85 Additional
Insured endorsement, showing Landlord as an additional insured to the GC’s
policy.

 

(b)          Auto Liability $1,000,000 combined single limit (Any Auto) for
bodily injury and property damage, hired and non-owned cover.    
(c)          Workers Compensation Statutory Limits Employers Liability
$1,000,000 each accident   $1,000,000 each employee   $1,000,000 policy limit

 

EXHIBIT 9. PAGE 1

 

 

General Contractor shall ensure that any and all sub-contractors shall maintain
equal limits of coverage for Workers Compensation/EL and collect insurance
certificates verifying same.

 

(d)          Umbrella/Excess Liability $3,000,000 per occurrence   $3,000,000
aggregate

 

(e)          Environmental Insurance – To the extent required by Landlord
Contractors’ commercial general liability/umbrella insurance policy(ies) shall
include Landlord and Landlord’s designees as additional insureds’, and shall
include a primary non-contributory provision. Liability policy shall contain a
clause that the insurer may not cancel or materially change coverage without
first giving Landlord thirty (30) days prior written notice, except cancellation
for non-payment of premium, in which ten (10) days prior written notice shall be
required.

 

(3)         Deductibles. If any of the above insurances have deductibles or self
insured retentions, the Tenant and/or contractor (policy Named Insured) shall be
responsible for the deductible amount.

 

All of the insurance policies required in this Exhibit D shall be written by
insurance companies which are licensed to do business in the State where the
property is located, or obtained through a duly authorized surplus lines
insurance agent or otherwise in conformity with the laws of such state, with an
A.M. Best rating of at least A and a financial size category of not less than
VII. Tenant shall provide Landlord with certificates of insurance upon request,
prior to commencement of the Tenant/contractor work, or within thirty (30) days
of coverage inception and subsequent renewals or rewrites/replacements of any
cancelled/non-renewed policies.

 

EXHIBIT 9. PAGE 2

 

